Citation Nr: 9900721	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  96-27 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for earaches, as due to 
undiagnosed illness.

3. Entitlement to service connection for a skin disorder 
claimed as tinea pedis, rash on both feet, and rash on the 
back of legs, as due to undiagnosed illness.

4. Entitlement to service connection for an eye disability, 
including exophoria, glaucoma, blurred/double vision, 
diplopia, convergence insufficiency, increased cup to disc 
ratio, triplopia, presbyopia, eyeball throbbing, and 
myopia, as due to undiagnosed illness.

5. Entitlement to service connection for a respiratory 
disability, including congested chest, chest tightness, 
shortness of breath, dyspnea, a lung disorder and chronic 
colds, as due to an undiagnosed illness.

6. Entitlement to service connection for a sleep disorder, to 
include sleep apnea, as due to an undiagnosed illness.

7. Entitlement to service connection for a neurological or 
psychiatric disability, including muscle weakness, loss of 
strength, neurogenic bladder, fatigue, headaches, anxiety 
reaction, hand and facial numbness, binary problems, 
memory loss/amnesia, insomnia, poor concentration, 
depression, learning abnormality, nightsweats, dizziness, 
dysthymic disorder, and speech pathology/impediment, as 
due to an undiagnosed illness.

8. Entitlement to service connection for a cardiovascular 
disability, including pain or pressure in the chest, 
palpitations, hypertension, and tachycardia, as due to an 
undiagnosed illness.

9. Entitlement to service connection for a genitourinary 
disability, including dysuria, dyspareunia, urinary or 
kidney problems, enlarged prostate, enlarged spleen, right 
lower quadrant pain, painful intercourse, increased 
nocturia prostatitis, kidney infections, and small right 
varicocele, as due to an undiagnosed illness.

10. Entitlement to service 
connection for a musculoskeletal disability, including 
joint pain, shoulder impingement, bursitis, lumbalgia, 
fibromyalgia, residuals of a left elbow injury, knee pain, 
upper back pain, and left triceps tendonitis, as due to an 
undiagnosed illness.

11. Entitlement to service 
connection for a dental disability, including 
temporomandibular joint pain, gum loss, periodonitis, and 
a salivary stone, as due to an undiagnosed illness.

12. Entitlement to service 
connection for a gastrointestinal disability, including 
indigestion, nausea, diarrhea, irritable bowel syndrome, 
hemorrhoids, duodenitis/dyspepsia, pyloric channel 
erosion, ulcers of the stomach and colon, and right lower 
and upper quadrant pain, as due to an undiagnosed illness.

13. Entitlement to an increased 
rating for tinnitus, currently evaluated as 10 percent 
disabling.

14. Entitlement to an increased 
rating for service-connected residuals of a left ankle 
sprain, currently evaluated as 10 percent disabling.

15. Entitlement to an increased 
rating for service connected residual of back strain with 
degenerative disc disease T12-L1, L3-4, and L4-5, 
currently evaluated as 10 percent disabling.

16. Entitlement to a total rating 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, and wife


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



INTRODUCTION

The appellant had military duty from January 1970 to April 
1970, and from November 1990 to June 1991.  He is a Persian 
Gulf war veteran.

This appeal arises from Department of Veterans Affairs 
Regional Office, Jackson, Mississippi (VARO) rating 
decisions, which, in pertinent part, granted the appellant 
entitlement to service connection for tinnitus, currently 
evaluated as 10 percent disabling; entitlement to service 
connection for residuals of a left ankle sprain, currently 
evaluated as 10 percent disabling, and entitlement to service 
connection for residuals of back strain with degenerative 
disc disease at T12-L1, L3-4, and L4-5, currently evaluated 
as 10 percent disabling; and which denied the appellant 
entitlement to service connection for multiple claims 
involving hearing loss, ear, skin, eye, respiratory, sleep, 
neurological, psychiatric, cardiovascular, genitourinary, 
musculoskeletal, dental, and gastrointestinal complaints.

The issues of service connection for gastrointestinal 
disability, increased ratings for back and left ankle 
disabilities and individual unemployability are addressed in 
the remand appended to this decision.


CONTENTIONS OF APPELLANT ON APPEAL

In essence, the appellant contends that he did not have 
various ear, skin, eye, respiratory, sleep, neurological, 
psychiatric, cardiovascular, genitourinary, musculoskeletal, 
dental, and gastrointestinal complaints prior to service, and 
that he originally manifested these disabilities during, or 
as the result of his service in the Persian Gulf War.

The appellant also contends that his service-connected 
tinnitus, residuals of a left ankle sprain, and residuals of 
back strain are more disabling than his current disability 
ratings indicate, and that as a result of his disabilities he 
is totally disabled.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991), has reviewed and considered all of the 
evidence and material of record in the veteran's claims file.  
Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the evidence supports service connection 
for residuals, left elbow injury; and that the appellants 
claim for entitlement to service connection for hearing loss, 
earaches, a skin disorder, an eye disability, a respiratory 
disability, a sleep disorder, a neurological or psychiatric 
disability, a cardiovascular disability, a genitourinary 
disability, a musculoskeletal disability (other than that of 
the left elbow) and a dental disability is not well-grounded; 
and that the preponderance of the evidence is against 
entitlement to an increased rating for tinnitus.  

The appellants claim for increased ratings for residuals of 
a left ankle sprain and back strain, and for a total rating 
based upon individual unemployability will be addressed in 
the remand portion of the decision.

FINDINGS OF FACT

1. The appellant served on military duty from January 1970 to 
April 1970, and from November 1990 to June 1991.

2. Competent medical evidence does not establish that the 
appellants pre-existing hearing loss was aggravated 
during, or as a result of, his military service.

3. Competent medical evidence attributes the appellants 
complaints of earaches to his diagnosed non-service 
connected temporomandibular joint disorder following 
service.

4. Competent medical evidence does not establish that the 
appellant currently manifests a chronic skin disorder.

5. Competent objective medical evidence does not establish 
that the appellant manifests an eye disorder that was 
incurred or aggravated during, or as a result of, service, 
or that he manifests signs and symptoms of a chronic eye 
disorder that is attributed to any undiagnosed illness.

6. Competent objective medical evidence does not establish 
that the appellant manifests a respiratory disability that 
was incurred or aggravated during, or as a result of, 
service, or that he manifests a chronic respiratory 
disability that is attributed to any undiagnosed illness.

7. Competent objective medical evidence does not establish 
that the appellant manifests a sleep disorder that was 
incurred or aggravated during, or as a result of, service, 
or that he manifests a sleep disorder that is attributed to 
any undiagnosed illness.

8. Competent objective medical evidence does not establish 
that the appellant manifests a neurological or psychiatric 
disability that was incurred or aggravated during, or as a 
result of, service, or that he manifests a chronic 
neurological or psychiatric disability that is attributed 
to any undiagnosed illness.

9. Competent objective medical evidence does not establish 
that the appellant manifests a cardiovascular disability 
that was incurred or aggravated during, or as a result of, 
service, or that he manifests a chronic cardiovascular 
disability that is attributed to any undiagnosed illness.

10. Competent objective medical evidence does not 
establish that the appellant manifests a genitourinary 
disability that was incurred or aggravated during, or as a 
result of, service, or that he manifests a chronic 
genitourinary disability that is attributed to any 
undiagnosed illness.

11. Chronic left elbow disability was the result of 
in-service injury.

12. Competent objective medical evidence does not 
establish that the appellant manifests a musculoskeletal 
disability, other than the service-connected ankle, back 
and elbow disabilities, that was incurred or aggravated 
during, or as a result of, service, or that he manifests a 
chronic musculoskeletal disability that is attributed to 
any undiagnosed illness.

13. Competent objective medical evidence does not 
establish that the appellant manifests a dental disability 
that was incurred or aggravated during or as a result of 
service, or that he manifests a chronic dental disability 
that is attributed to any undiagnosed illness.

14. Current manifestations of the appellants tinnitus 
include constant ringing.  The disability picture is not 
exceptional or unusual.


CONCLUSIONS OF LAW

1. The appellant has not submitted evidence of a well grounded 
claim for entitlement to service connection for hearing 
loss.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.385 (1998).

2. The appellant has not submitted evidence of a well grounded 
claim for entitlement to service connection for earaches.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.317 (1998).

3. The appellant has not submitted evidence of a well grounded 
claim for entitlement to service connection for a skin 
disorder.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.317 (1998).

4. The appellant has not submitted evidence of a well grounded 
claim for entitlement to service connection for an eye 
disability.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.317 (1998).

5. The appellant has not submitted evidence of a well grounded 
claim for entitlement to service connection for a 
respiratory disability.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.317 (1998).

6. The appellant has not submitted evidence of a well grounded 
claim for entitlement to service connection for a sleep 
disorder.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.317 (1998).

7. The appellant has not submitted evidence of a well grounded 
claim for entitlement to service connection for a 
neurological or psychiatric disability.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.309, 
3.317 (1998).

8. The appellant has not submitted evidence of a well grounded 
claim for entitlement to service connection for a 
cardiovascular disability.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.309, 3.317 (1998).

9. The appellant has not submitted evidence of a well grounded 
claim for entitlement to service connection for a 
genitourinary disability.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.309, 3.317 (1998).

10. Chronic left elbow disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).

11.  The appellant has not submitted evidence of a 
well grounded claim for entitlement to service connection 
for a musculoskeletal disability (other than that of the 
left elbow.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.309, 3.317 (1998).

12. The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for a 
dental disability.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); 38 C.F.R. §§ 3.317, 3.381, 3.382 (1998).

13. Current manifestations of the appellants service-
connected tinnitus, are no more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.87a, 4.124a Diagnostic Codes 6260, 8046 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

SERVICE CONNECTION

The appellant is seeking service connection for various 
claimed disabilities.  Under pertinent law and VA regulations, 
service connection may be granted if either of the 
disabilities manifested or was aggravated during, or as a 
result of service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.309, 3.317, 3.381, 3.382 (1998).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. §3.303(b)(1998).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

A veteran who had wartime service or peacetime service, after 
December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that a disability 
which was manifested in service, but existed before service, 
will rebut the presumption. 38 U.S.C.A. § 1111 (West 1991).  
A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1998). Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service. This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (1998).  A specific finding that an 
increase in disability is due to the natural progress of the 
condition during peacetime service will be made when the 
available evidence, generally acceptable as competent, shows 
that the increase in severity of a disease, injury, or 
acceleration in progress, is that normally to be expected by 
reason of the inherent character of the condition, aside from 
any influence peculiar to military service. Consideration 
will be given to the circumstances, conditions and hardships 
of service. 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(c) (1998).

Congenital or developmental defects, as such, are not 
diseases or injuries within the meaning of applicable 
legislation, and are not subject to service connection. 
38 C.F.R. § 3.303(c) (1998).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and certain stated disabilities, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).

Additionally, compensation for certain disabilities due to 
undiagnosed illnesses may be granted.  The pertinent 
regulation, in its entirety, is as follows:

     (a)(1) Except as provided in paragraph (c) of 
this section, VA shall pay compensation in 
accordance with chapter 11 of title 38, United 
States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability 
resulting from an illness or combination of 
illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 
this section, provided that such disability:
     (i) became manifest either during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later 
than December 31, 2001; and
     (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis.
     (2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, 
non-medical indicators that are capable of 
independent verification.
     (3)  For purposes of this section, 
disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6-month period 
will be considered chronic. The 6- month period of 
chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that 
the signs or symptoms of the disability first 
became manifest.
     (4)  A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from part 
4 of this chapter for a disease or injury in which 
the functions affected, anatomical localization, or 
symptomatology are similar.
     (5)  A disability referred to in this section 
shall be considered service connected for purposes 
of all laws of the United States.
     (b)  For the purposes of paragraph (a)(1) of 
this section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:
     (1)  Fatigue 
     (2)  Signs or symptoms involving skin
     (3)  Headache
     (4)  Muscle pain
     (5)  Joint pain
     (6)  Neurologic signs or symptoms
     (7)  Neuropsychological signs or symptoms
     (8)  Signs or symptoms involving the 
respiratory system (upper or lower)
     (9)  Sleep disturbances
     (10)  Gastrointestinal signs or symptoms
     (11)  Cardiovascular signs or symptoms
     (12)  Abnormal weight loss
     (13)  Menstrual disorders.
     (c)  Compensation shall not be paid under this 
section:
     (1)   If there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War; or
     (2)  If there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or
     (3)  If there is affirmative evidence that the 
illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.
     (d)  For purposes of this section:
     (1)  The term "Persian Gulf veteran" means a 
veteran who served on active military, naval, or 
air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2)  the 
Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq 
and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, 
the Persian Gulf, the Arabian Sea, the Red Sea, and 
the airspace above these locations.

38 C.F.R. § 3.317 (1998).

The initial question to be answered regarding the issues on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).  Although the claim need 
not be conclusive, it must be accompanied by supporting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  

According to 38 U.S.C.A. § 5107(b), if a claim is determined 
to be well grounded and there is an approximate balance of the 
positive and negative evidence regarding the merits of a 
claim, the benefit of the doubt is to be given to the 
claimant.  This is a codification of the long-standing policy 
of the Department of Veterans Affairs (VA) set out at 38 
C.F.R. § 3.102 (1998), which provides that when "a reasonable 
doubt arises regarding service origin, the degree of 
disability, or any other point, such doubt will be resolved in 
favor of the claimant."  The Court of Veterans Appeals 
discussed the history and meaning of these provisions in 
Gilbert v. Derwinski, 1 Vet.App. 49, 54-55 (1990), stating 
that "[w]hen all of the evidence is assembled, the Secretary, 
or his designee, is then responsible for determining whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied."  Id. at 55.

The Board will first review the appellants pertinent medical 
history regarding the issues on appeal.

HEARING LOSS AND EARS 

Military medical examinations were conducted in March 1969 
and March 1970, and the appellants hearing was reported to 
be within normal limits on audiometric evaluation in March 
1970.

A May 1974 Mississippi Army National Guard periodic physical 
examination revealed the following audiometric readings:

	500 	1000	2000	3000	4000	(Hertz)
RIGHT	   28	    16	     7	    43	    30	(Decibels)
LEFT	   27	    15	     5	    37	    28	(Decibels)

A September 1986 National Guard enlistment examination 
described the appellants TMs as clear and intact.  The 
following audiometric readings were indicated:

	500 	1000	2000	3000	4000	6000	(Hertz)
RIGHT	   25	    25	    35	    43	    30	    40
	(Decibels)
LEFT	   40	    30	    40	    45	    30	    40
	(Decibels)

A second reading revealed:

	500 	1000	2000	3000	4000	6000	(Hertz)
RIGHT	   25	    25	    35	    30	    25	    45
	(Decibels)
LEFT	   25	    30	    35	    40	    30	    45
	(Decibels)

The examiner noted decreased hearing in all frequencies, 
bilaterally.

A May 1989 military profile examination reported the 
following audiometric readings:

	500 	1000	2000	3000	4000	6000	(Hertz)
RIGHT	   05	    25	    30	    40	    25	    30
	(Decibels)
LEFT	   25	    30	    30	    30	    35	    30
	(Decibels)

It was noted that the appellant had bilateral hearing loss, 
and should avoid noises and wear ear protection.

April 1991 military treatment entries reported that the 
appellant complained of some ringing in his right ear and a 
dull earache bilaterally attributed to acoustic trauma.  The 
appellant was referred for an ENT evaluation.  The appellant 
reported tinnitus of 5 weeks duration that had progressively 
worsened after a tire exploded next to him.  The examiner 
observed that the appellants right ear canal was within 
normal limits.  The facility did not have the equipment for 
an audiometric examination and it was recommended that the 
appellant be referred for an audiological consult.

An April 1991 Southwest Asia demobilization/redeployment 
medical evaluation was completed.  The appellant indicated 
that he had injured his ears while in the Southwest Asia 
region.  A statement of medical examination and duty status 
reported that the appellant claimed that while he was fixing 
a tire, it exploded and caused a hearing loss.  An 
examination was conducted.  The appellant provided a history 
of hearing loss.  His internal ear canals were described as 
normal.  The following audiometric readings were reported:

	500 	1000	2000	3000	4000	6000	(Hertz)
RIGHT	   30	    30	    35	    40	    30	    50
	(Decibels)
LEFT	   30	    30	    35	    40	    20	    45
	(Decibels)

It was noted that the appellant needed a diagnostic audiology 
evaluation in CONUS to determine the etiology of his hearing 
loss, and referral to ENT for evaluation of his complaints of 
right ear tinnitus.  He reportedly was exposed to hazardous 
noise.

A July 1991 military treatment entry reported that the 
appellant provided a past medical history of a blast injury 
to his right ear secondary to a tire explosion in March 1991.  
He reported that since then he had had persistent tinnitus on 
the right and intermittently on the left.  He denied 
dizziness, headaches, or visual problems.  He claimed to have 
occasional nausea without vomiting.  On follow up audiometry, 
the appellant was noted to have slight decreased auditory 
acuity.  The examiner observed normal bilateral external 
canals with slight decreased movement, without inflammation 
or perforation.  The examiner assessed probable conduction 
hearing loss.  The plan was to consult with ENT for follow up 
audiometry and evaluation to rule out reversible conduction 
defect.
 
July 1991 ENT/Audiology entries indicated that the appellant 
was seen for probable conductive hearing loss on the right.  
The appellant was referred for special testing to rule out 
exaggerated/invalid volitional responses.  The appellant was 
tested and retested.  Volitional responses revealed mild 
bilateral high frequency sensorineural involvement.  The 
following final volitional readings were reported:  


	500 	1000	2000	3000	4000	(Hertz)
RIGHT	   15	    20	    35	    15	    30	(Decibels)
LEFT	   20	    25	    30	    45	    40	(Decibels)

Review of records revealed that the loss was long 
standing with no evidence of conductive middle ear 
involvement.  Discrimination was good.  Hearing aids were 
issued in September 1991.

The appellant was granted entitlement to service connection 
for tinnitus in a December 1993 rating decision.

A January 1994 Keesler military treatment entry indicated 
that the receiver tubing had broken loose internally in his 
left ear hearing aid.  An April 1994 treatment entry from the 
otolaryngology clinic reported that the appellant had mild 
bilateral sensorineural involvement.  Discrimination was 
good, with minimal change from 1991.  His hearing aid was 
adequate at the time of examination, and yearly evaluations 
were recommended.

May 1994 and July 1994 VA treatment entries reported that the 
appellant claimed that he was a Desert Storm veteran, and had 
numerous complaints including earaches and hearing loss.  The 
diagnostic impression was of multiple complaints and Gulf War 
syndrome.  A urinalysis and blood test were indicated.  A May 
1994 audiology examination revealed mild to moderate SNHL 
A.U. (sensorineural hearing loss both ears) with 
good/excellent word recognition ability.  SSI and SSW tests 
were not performed due to good ABRs (evoked auditory brain 
responses) and word discrimination bilaterally.  The plan was 
to issue a Sound Conditioner nighttime tinnitus masker.

A September 1994 report from the audiology clinic revealed 
that the appellant was seen for hearing evaluation.  The 
appellant provided a history of trauma, and was wearing 
Electone binaural hearing aids.  He complained of persistent 
ear pain since an incident in 1991.  The external ear was not 
tender to touch.  Audiological evaluation indicated bilateral 
mild to moderate sensorineural hearing loss with very good 
speech recognition.  The appellants hearing aids were not 
assessed due to the length of the other reexamination.  The 
plan was to schedule for SSW, SSI and ABR, refer to ENT for 
otological evaluation, and assess the appellants need for a 
tinnitus masker, hearing aid and/or device to use at night.

A Persian Gulf Illness Examination was conducted in November 
1994.  The appellant complained of ear, nose and throat 
trouble, and hearing loss.  Examination revealed that his 
internal canals were normal.

A December 1994 VA treatment entry reported that he received 
a Marsona Sound Conditioner for masking tinnitus.

A VA examination was conducted in February 1995.  The 
appellant complained of earaches in both ears, for which he 
reported that he sought treatment at the ENT clinic and was 
told that it could be from his jaw.  He claimed that he had 
hearing loss in both ears and tinnitus in his right ear.  The 
examiner observed that both tympanic membranes were intact 
and glistening.  No congestion or exudates were observed, and 
his hearing was grossly normal.  The examiner merely 
diagnosed a history of earaches, tinnitus, and hearing loss.

An April 1995 entry reported that the appellant complained of 
pain in his right ear following a tire explosion in March 
1991.  He complained of unsteadiness (rarely), but no true 
vertigo.  He also complained of a constant high tinnitus.  A 
review of the ABR revealed normal AU.  Audio revealed 
symmetric SNHL AU with good discrimination.  Ears were 
normal.  There were no complaints regarding the appellants 
nose.  A salivary stone on the right Whartons duct with fair 
to poor dentition was observed.  The impression was tinnitus 
with normal ABR, mild to moderate sensorineural hearing loss 
AU and TMJ syndrome.  

A June 1995 statement from the appellants wife was 
submitted.  She reported that the appellant complained of 
earaches, tinnitus and hearing loss after his return home 
from service.  She claimed that he continued having earaches 
without relief or diagnosis until his VA ENT diagnosis of TMJ 
syndrome in April 1995.  

A September 1995 VA audiological evaluation revealed the 
following readings:

	500	1000	1500	2000	3000	4000	6000  8000	(Hertz)
RIGHT	   30    35	    40	   50	    45	    45	    
60      50	(Decibels)
LEFT	   35    40	    50	   45	    45	    40 	    
50      50	(Decibels)

Otoscopy revealed unobstructed canals.

September 1995 and December 1995 entries reported that the 
appellant was seen for hearing aid follow-up and was to 
return in January 1996.

At his February 1996 hearing on appeal, the appellant 
testified that he noticed hearing loss after a tire explosion 
occurred about 12 inches from his head.  He claimed that he 
had hearing loss on a test in 1973 which stayed pretty 
steady until he had a physical and went to Desert Storm, 
and that his hearing loss increased following ear trauma.  He 
also claimed that he had dull earaches that had been 
associated with TMJ syndrome that could be associated with 
the blast.  He claimed that the TMJ was not diagnosed within 
a year of service, but that he had had it for 5 years.  

An excerpt from an article from the June 1996 edition of 
Family Circle was submitted, which reported that 
temporomandibular joint disorder is usually the result of 
injury to the jaw.  It was noted that teeth clenching or 
grinding also injured the jaw joint, muscles and/or 
ligaments.  The article indicated that since this joint is in 
front of the ear canal, pain from the joint can be felt in 
the ear, face, head or neck.

A May 1997 audiology examination reported that the appellant 
was last evaluated in March 1996.  He indicated that he felt 
there had been no significant change in his hearing since his 
last evaluation.  Pure tone air results indicated a mild 
sloping to moderate sensorineural hearing loss AU.  Word 
recognition ability was excellent AU.  Otoscopy was clear AU.  
Audiological evaluation revealed the following air conduction 
readings:

	500	1000	1500	2000	3000	4000	6000  8000	(Hertz)
RIGHT	   30    30	    40	   40	    40	    40	    
50      55	(Decibels)
LEFT	   30    30	    45	   45	    50	    40 	    
50       5	(Decibels)

The appellant had 100 percent speech recognition in the right 
ear and 96 percent in the left ear.

June 1997 VA treatment entries reported that the appellant 
complained of earaches, and a diagnosis of TMJ syndrome was 
provided.

A VA ear disease examination was conducted in October 1997.  
The appellant reported acoustic trauma when a tire exploded 
that resulted in immediate hearing loss and bilateral ringing 
tinnitus.  The appellant also stated that he had earaches in 
his right ear, especially, without otorrhea or known 
infectious ear disease.  He claimed that hearing aids had 
helped considerably.  On examination the auricles and 
external canals were normal.  The tympanic membranes were 
normal and the tympanums were well aerated and normal.  
Mastoids were nontender.  There were no ear conditions 
secondary to ear disease other than hearing loss.  There was 
no active ear disease present.  Examination of the 
appellants nose and oral cavity was normal.  The examiner 
diagnosed bilateral hearing loss, constant tinnitus 
bilaterally secondary to diagnosis #1, chronic derangement of 
the temporomandibular joints with referred ear pain, and 
obstructive sleep apnea.

1.  Entitlement to service connection for hearing loss.

Service connection for impaired hearing will be established 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).

This regulation, while not a medical definition of hearing 
loss, does define hearing disability for VA compensation 
purposes.  See Hensley v. Brown, 5 Vet.App. 155 (1993) (the 
threshold for normal hearing is from 0 to 20 dB, and higher 
threshold levels indicate some degree of hearing loss).

Initially, as previously noted, the laws pertaining to service 
connection require that the claimed disability be incurred or 
aggravated during service.  The medical record reveals that 
the appellant first manifested hearing loss in May 1974, 
following his first period of active duty and prior to his 
second period of active duty service.  A review of his medical 
records, particularly the numerous audiological evaluations 
prior to, during and after his second period of service, do 
not indicate that his pre-existing hearing loss disability was 
increased during service.  That is, comparison of the hearing 
acuities reported just prior to, and shortly after, this 
period of military service show comparable readings.  Nor is 
there medical evidence or opinion linking the later decline in 
hearing acuity to service or to any incident of service.  
Since there is no objective medical evidence to establish that 
the appellant currently has a hearing loss that originated or 
was aggravated during service, the Board finds that the claim 
presented is not well grounded.  Rabideau v. Derwinski, 2 
Vet.App 141, 143 (1992) (lack of evidence of the claimed 
disability related to in-service incurrence or aggravation).  
Therefore, VAs duty to assist the appellant in the 
development of his claim is not for application.  

Further, the appellants and his wifes general contentions 
of record are of insufficient probative value so as to be 
dispositive of the issue presented on appeal.  See Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992) (holding that the Board 
is not required to entertain unsupported lay speculation on 
medical issues).  Although the they claim that the appellant 
currently has a hearing loss, particularly on the right, that 
originated during service as the result of an explosion, 
their assertions of medical diagnoses and causation alone are 
not probative.  See also, Moray v. Brown, 5 Vet.App. 211 
(1993); Grottveit v. Brown, 5 Vet.App. 91 (1993).  July 1991 
medical entries, following his claimed March 1991 injury, 
reported that the appellants hearing loss was long 
standing with no evidence of conductive middle ear 
involvement.

Where claims are not well grounded VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement and Supplemental Statements of the 
Case, in which the appellant was informed that the reason for 
the denial of his claim was that competent evidence indicating 
that a hearing loss was incurred during service was not of 
record.  Additionally, by this decision, the Board is 
informing the appellant of what is necessary to make his claim 
well grounded.

2.  Entitlement to service connection for earaches, as due to 
undiagnosed illness.

Again the initial question to be answered regarding the issue 
is whether the appellant has presented evidence of a well 
grounded claim; that is, a claim which is plausible.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).

Service medical treatment records indicate that the appellant 
complained of a dull earache bilaterally, attributed to 
acoustic trauma in April 1991.  His subsequent 
demobilization/redeployment medical evaluation was negative 
for complaints of earaches, and his ear canals were described 
as normal.  There were no additional complaints of 
earaches until May and July 1994, and these were 
subsequently, specifically attributed to nonservice-connected 
chronic derangement of the temporomandibular joint during a VA 
examination in October 1997.  Since the medical record merely 
reveals an acute and transitory complaint of earaches during 
service, and specifically attributes his current complaints to 
nonservice-connected temporomandibular joint disorder 
following service, there is no objective medical evidence to 
establish that he currently has chronic disability manifested 
by  earaches that originated during service.  Therefore, 
the Board finds that the claim presented is not well grounded.  
Rabideau v. Derwinski, 2 Vet.App 141, 143 (1992).  Therefore, 
VAs duty to assist the appellant in the development of his 
claim is not for application.  

With regard to the appellants claim for a disability 
manifested by earaches due to an undiagnosed illness, the 
Board notes that the symptomatology for which the appellant 
has complained has not resulted in a disability which can be 
said to be undiagnosed.  To the contrary, treatment 
records reflect a diagnosis of temporomandibular joint 
disorder which has not been related to service (as discussed 
above).  Since there is, of record, medical evidence 
attributing the appellants earaches to a clinically diagnosed 
disorder, the requirements for entitlement to service 
connection under 38 C.F.R. § 3.317 (1998) is rendered not 
plausible and may also be viewed as not well grounded.  Even 
if this claim were not discussed in the context of a well 
grounded claim, a denial would nevertheless be in order in 
view of the failure to meet the requirements of the applicable 
regulation.  Sabonis v. Brown, 6 Vet.App. 426, 430 (1998).

The appellants and his wifes general contentions of record 
are of insufficient probative value so as to be dispositive 
of the issue presented on appeal.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Although they claim that he currently 
has earaches that originated during service as the result of 
an explosion, assertions of medical diagnoses and causation 
alone are not probative.  See also, Moray v. Brown, 5 
Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993).

VARO fulfilled its obligation under section 5103(a) in its 
Supplemental Statements of the Case, in which the appellant 
was informed that the reason for the denial of his claim was 
that competent evidence indicating that chronic earaches were 
incurred during service, or as due to an undiagnosed illness, 
was not of record.  Additionally, by this decision, the Board 
is informing the appellant of what is necessary to make his 
claim well grounded.



SKIN DISORDERS

Military medical examinations were negative for any skin 
disorders or abnormalities, with the exception of a 2 to 3 
inch scar on the appellants left leg and a scar beneath his 
nose noted in May 1989. 

An April 1991 Southwest Asia demobilization/redeployment 
medical evaluation was completed.  The appellant denied any 
rash, skin infection or sores.  An April 1991 military 
redeployment physical examination was also conducted.  The 
appellant denied any history of skin disease and his skin was 
described as normal.  

A Persian Gulf Illness Examination was conducted in November 
1994.  The appellant reported that he did not know whether he 
had skin diseases.  Clinical evaluation of his skin was 
normal.  A dermatology examination was also conducted.  The 
appellant reported a scaly rash on the soles of his feet.  
The appellant reported previous success with antifungal 
treatment.  The examiner observed scaling between the 
appellants toes bilaterally and assessed tinea pedis.  

A VA examination was conducted in February 1995.  The 
appellant complained of a small rash that would come and go 
on the back of both legs.  He claimed it was something like 
fungus in his feet, and that he used cream for it.  The 
examiner observed that the color, moisture, and texture of 
his skin was normal.  There was no rash over his face, trunk, 
or extremities.  There was also no rash over the back of his 
legs or between his toes.  The examiner diagnosed a history 
of rash that was not present on examination.

A VA skin examination was also conducted in November 1997.  
The appellant denied any skin disease at the time, but 
reported that he had had a fungal infection of his foot and 
toes in 1994 which had been treated with success and remained 
clear.  The diagnosis was of no skin disease at the time.  


3.  Entitlement to service connection for a skin disorder 
referred to as tinea pedis, rash on both feet, and rash on 
the back of legs, as due to undiagnosed illness.

Again the initial question to be answered regarding the issue 
is whether the appellant has presented evidence of a well 
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).

The appellant has alleged that he had some type of skin rash 
in service.  He stated that following service, he was given 
cream to prevent his skin from drying and itching, and that 
his skin rash would come and go.  However, the medical 
evidence of record does not show that he had a skin disorder 
during service, or that a chronic skin disorder exists 
currently.  The record does show that he suffered briefly 
from a skin disorder diagnosed as tinea pedis a few years 
after service, but that disorder apparently cleared with 
treatment.  Post-service, there is no medical evidence of any 
chronic skin disorder, diagnosed or undiagnosed, let alone 
one that is related to service.  

The Court of Veterans Appeals (the Court) has stated that 
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability, and held that [i]n the 
absence of proof of a present disability[,] there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992); Rabideau, 2 Vet.App. at 143-144.  Because the 
appellant has not submitted any competent evidence of a skin 
disorder, the Board must deny the claim as not well grounded.  
Ibid.: see also Caluza, 7 Vet.App. at 505.  Therefore, VAs 
duty to assist the appellant in the development of his claim 
is not for application.  

Further, general contentions of record are of insufficient 
probative value so as to be dispositive of the issue 
presented on appeal.  See Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).

Where claims are not well grounded VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement and Supplemental Statements of the 
Case, in which the appellant was informed that the reason for 
the denial of his claim was that competent evidence indicating 
that a skin disorder was incurred during service was not of 
record.  Additionally, by this decision, the Board is 
informing the appellant of what is necessary to make his claim 
well grounded.


EYES

A March 1969 military enlistment examination reported that 
the appellant had corrected vision with glasses to 20/20.  A 
May 1974 evaluation indicated that he had vision of 20/200 
bilaterally, corrected to 20/20.  A September 1986 National 
Guard enlistment examination reported that the appellant had 
distant vision of 20/400 on the right, corrected to 20/20, 
and 20/  L+F corrected to 20/30 on the left.  His near vision 
was 20/400 on the right, corrected to 20/30, and 20/200 on 
the left, corrected to 20/30.  The examiner noted decreased 
visual acuity E-2 and deficient color vision NCD.  The 
appellant reported that he had been wearing glasses since the 
age of 10.

A May 1989 military evaluation examination reported distant 
vision of 20/100 bilaterally, corrected to 20/20, and near 
vision of 20/20, bilaterally. 

An April 1991 military redeployment physical examination was 
conducted, which indicated that the appellants distant 
vision was 20/200 on the right, corrected to 20/35, and 
20/200 on the left, corrected to 20/30.  His general eye and 
ophthalmoscopic examination was normal.  His pupils and 
ocular motility were also normal.

Military treatment records from Keesler, dated from November 
1993 to January 1994, reported that the appellant claimed 
that his left eye drifts out and that he had double 
vision.  A November 1993 optical prescription revealed that 
the appellant received eyeglasses for distance and reading.

VA outpatient treatment records reported that the appellant 
complained of his eyes stinging.  He also complained of 
double and triple vision, and that his eyes were sensitive to 
light.  Visual acuity was 20/30 on the right and 20/25 on the 
left.  The impression was large exophoria with occasional 
intermittent exotropia, and borderline IOP (intraocular 
pressure) with increased C/D (cup to disc ratio)  glaucoma 
suspected.  A June 1994 follow up entry reported complaints 
of exophoria with occasional intermittent exotropia and 
borderline IOP, glaucoma suspect.  The impression was 
convergence insufficiency worsened by bifocals.  The examiner 
reported that it was [n]ot considered part of Persian Gulf 
syndrome, in my opinion.

Additional VA treatment entries, dated in May 1994 and July 
1994, reported that the appellant claimed that he was a 
Desert Storm veteran and had numerous complaints, including 
possible glaucoma of his eyes.  The diagnostic impression was 
of Gulf War syndrome, and urinalysis and blood test were 
indicated.

A Persian Gulf Illness Examination was conducted in November 
1994.  The appellant reported a history of blurred vision.  
An eye examination revealed myopia, astigmatism, presbyopia; 
triplopia most likely due to lens aberration or longstanding 
EF and (illegible); and longstanding high exophoria becoming 
intermittent.

A January 1995 military treatment entry reported that the 
appellant was scheduled for HVF and was to return in 3 
months.  

A VA visual examination was conducted in February 1995.  The 
appellant complained of blurry and double vision, and 
possible glaucoma.  The appellant had corrected visual acuity 
of 20/30 near and 20/20-1 far in the right eye, and 20/25 
near and 20/25 far in the left eye.  Examination was positive 
for intermittent diplopia which occurred at both near and 
far, mainly when tired.  It cleared with a blink or eye rest.  
No prisms were needed, EOMs were full.  An alternate cover 
test revealed 15 biopter of exophoria at a distance, 20 
diopters of exophoria at near.  There was no visual field 
deficit.  Diagnoses included exophoria; convergence 
insufficiency; myopia; presbyopia; and large cup-to-disc 
ratio.

A June 1995 statement from the appellants wife was 
submitted.  She reported that the appellant was nearsighted 
before service, but now he saw double and triple.  In an 
August 1995 statement, she also reported that the appellant 
had eye pain and was told that he possibly had glaucoma.

An October 1995 VA treatment entry reported that the 
appellant had dry eyes and increased cup to disc ratio which 
appeared stable.  The intraocular pressure was acceptable for 
the cup to disc ratio.  Follow up in 6 months was 
recommended.

At his February 1996 hearing on appeal, the appellant 
testified that he had nearsightedness prior to service for 
which he received glasses.  He claimed that after service in 
the Persian Gulf, he noticed that his vision became blurry 
and he was told by an optometrist that it could not be 
fixed. 

VA treatment entries dated from November 1996 to January 
1997, reported diagnoses of POAG (primary open angle 
glaucoma) suspect, diplopia secondary to LXT (left 
exotropia), and convergence insufficiency.  

A March 1997 MRI was conducted at Keesler to rule out 
demyelinating disease.  A clinical history of diplopia and 
numbness on the left side of the face with weakness was 
reported.  The MRI revealed that the ventricular system, 
cortical sulci, and basal cisterns were normal in size and 
configuration.  There was no intracranial mass, signal 
abnormality, and specifically, no abnormality in the white 
matter on proton density or T2 weighted images, nor 
infarction present.  The midline structures were normal.  The 
orbits and optic nerves were symmetric.  The impression was 
of a negative examination with no evidence of demyelinating 
disease.  

A July 1997 entry reported that glaucoma was suspect, and 
that the appellant had a history of diplopia since November 
1994.  There was poor compliance with testing as the 
appellant was squeezing his lids.  The examiner diagnosed XT 
(exotropia) using prisms and POAG (primary open angle 
glaucoma) suspected.  IOP (intraocular pressure) was normal.  
A follow up in neurology was scheduled.  An August 1997 
neurology consult indicated that NCS studies were normal.  
There was CTS (carpal tunnel syndrome) on the left with left 
ulnar nerve compression at the elbow.  The examiner noted 
chronic fatigue syndrome, rule out sleep apnea.  A sleep 
study was pending.

An October 1997 VA eye examination was conducted.  A review 
of the appellants claims folder revealed myopia and 
deficiency in color vision as the only abnormal eye findings 
prior to the Gulf War.  The appellant complained of blurred 
vision which gradually became double vision and pain all 
the time which consisted of stinging and his eyeballs 
throbbing.  His visual symptoms were distorted vision and 
double vision.  Visual acuity was 20/50 near and 20/300 far 
in the right eye, uncorrected; 20/20 and 20/20-1 corrected.  
In the left eye, visual acuity was 20/70-2 near and 20/300 
far, uncorrected, and 20/20 near and 20/20-1 far, corrected.  
Regarding the appellants complaints of diplopia, the 
examiner reported 25 diopters of exotropia at distances and 
35 diopters of exotropia at near.  Extraocular muscle 
movements were full.  Visual fields were full to 
confrontation.  External examination was within normal 
limits.  Diagnoses included myopia, presbyopia, exotropia, 
meibomitis, minimal inferior superficial punctate keratopathy 
of the left eye, and relatively large cup-to-disc ratio.  In 
an addendum, the examiner noted that the symptom of the 
eyeball throbbing was the only symptom which could not be 
attributed to a diagnosed condition.

4.  Entitlement to service connection for an eye disability, 
including exophoria, glaucoma, blurred/double vision, 
diplopia, convergence insufficiency, increased cup to disc 
ratio, triplopia, presbyopia, eyeball throbbing and myopia, 
as due to undiagnosed illness.

After reviewing the evidence of record, the Board must find 
that there is no competent evidence linking a current eye 
disorder to the appellants military service.  The Board 
notes that mere congenital or developmental defects, 
including refractive error of the eye, are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 4.9 (1998).  
Service connection for a developmental or congenital defect 
would be justified if the evidence showed that service 
aggravated that defect. See O.G.C. Precedent 67-90. 55 Fed 
Reg. 43253 (1990); O.G.C. Precedent 82-90, 55 Fed. Reg. 45711 
(1990).  

In this case, the post-service medical evidence shows a 
number of developmental eye disorders, to include myopia, 
presbyopia and exotropia.   There is no evidence that 
aggravation of any of these disorders took place in service.  
The post-service medical evidence also reflects a number of 
acquired eye disorders, to include glaucoma, keratopathy and 
meibomitis.  However, none were shown in service, or is 
otherwise shown to be related to service.  Rather, the 
objective evidence reveals that the appellant first 
complained that his eye drifts out and that he had double 
vision more than 2 years following service.  Therefore, there 
is no evidence that service connection for an acquired eye 
disability on a direct basis is justified.

With respect to the appellants allegation that he suffers 
from an undiagnosed disability that had its onset in the 
Persian Gulf, the Board notes that the symptomatology of 
which the appellant has complained has not resulted in a 
disability which can be said to be undiagnosed.  
Additional medical records reported that the appellant had 
numerous eye problems, but that they were all specifically 
attributed to diagnosed disabilities, with the exception of 
his complaint of eyeball throbbing.  This complaint, 
however, is not associated in the medical record with signs 
of chronic disability, that is, objective evidence 
perceptible to an examiner.  This being the case, the eyeball 
throbbing is not shown by signs and symptoms to result from 
undiagnosed illness.  Accordingly, he does not have a 
disability that can be service connected pursuant to 
38 C.F.R. § 3.317.  

VARO fulfilled its obligation under section 5103(a) in its 
Statement and Supplemental Statements of the Case, in which 
the appellant was informed that the reason for the denial of 
his claim was that competent evidence indicating that a 
chronic eye disability was incurred or aggravated during 
service, or as a result of an undiagnosed illness, was not of 
record.  Additionally, by this decision, the Board is 
informing the appellant of what is necessary to make his claim 
well grounded.

RESPIRATORY AND SLEEP DISORDERS

Numerous military medical evaluations dated from March 1969 
to May 1989 were negative for any complaints or findings of 
respiratory abnormalities or sleep disorder. 

A January 1991 military treatment entry reported that the 
appellant complained of flu symptoms, including a hacking 
cough.  His TM was normal, but pharynx revealed some 
infection, and he was prescribed medication.

An April 1991 Southwest Asia demobilization/redeployment 
medical evaluation was completed.  The appellant denied any 
cough or sinus infection.  An April 1991 military 
redeployment physical examination was also conducted.  The 
appellant reported a history of chronic or frequent colds, 
but denied shortness of breath, pain or pressure in his 
chest, and chronic cough.  Examination indicated that his 
lungs and chest were normal.

An April 1992 chest x-ray revealed that the appellants lungs 
were clear.

Keesler military treatment records reported that a CT scan 
was conducted in March 1994.  Imaging of the lung bases 
demonstrated no abnormalities involving the lung parenchymal 
or pleura.  No pleural effusions were identified.

A May 1994 VA treatment entry reported that the appellant 
claimed that he was a Desert Storm veteran and had numerous 
complaints including cold symptoms.  The diagnostic 
impression was of Gulf War syndrome and urinalysis and blood 
test were indicated.


A November 1994 evaluation at the Sleep Disorders Center was 
conducted.  The appellant had latency to sleep onset of 20.5 
minutes, which he perceived as 1 hour.  He slept for 8.9 
hours, which he perceived as 5 hours.  It was the consensus 
of the committee that he had sleep state misperception and 
positional obstructive sleep apnea.  He had 59 hypopneas 
which gave him a respiratory disturbance index (RDI) of 6.7 
per hour with 3.7 arousals per hour.  Fifty-three of these 
occurred on his back.  The committee recommended positional 
training to keep him off his back, weight loss and exercises.  
Additionally, the committee recommended a review of his sleep 
hygiene at this time.

A Persian Gulf Illness Examination was conducted in November 
1994.  The appellant reported a history of shortness of 
breath.  Clinical evaluation revealed normal lungs and chest.  
A pulmonary examination was also conducted.  The appellant 
had normal pulmonary function tests and a normal chest x-ray.  
A hospitalization summary reported that pulmonary function 
tests were normal and a room air blood gas showed mild 
hypoxemia at rest.  The appellant was scheduled for a 
Pulmonary Exercise Test later that month.

A Persian Gulf Clinical Assessment form indicated that the 
appellants primary diagnosis was fibromyalgia.  Secondary 
diagnoses included sleep state misperception.  The health 
care provider checked that he was uncertain whether the 
conditions were Persian Gulf related, and that he considered 
the examination normal.  He checked that the diagnosis did 
not explain the appellants symptoms. 

A VA examination was conducted in February 1995.  The 
appellant complained of constant sore throats and colds.  The 
examiner observed that the appellants chest was symmetrical 
with equal expansion.  His lungs were clear bilaterally.  The 
examiner diagnosed a history of constant colds and sore 
throats and a history of chest congestion, pain and 
tightness.  X-ray of the appellants chest was negative, with 
no change from January 1994. 

A February 1995 military treatment entry reported that the 
appellant had no acute change from prior evaluation, with 
chronic dyspnea of unknown cause.  The examiner reviewed the 
prior CPEX performed in December 1994, and indicated that 
further testing would be necessary.  A repeat CPEX was 
planned for the near future.

A March 1995 pulmonary function test was conducted at the 
University of South Alabama Medical Center.  The physicians 
impression was of decreased maximal aerobic capacity 
secondary to mild cardiac disease or cardiovascular 
deconditioning, without evidence of ischemia.  There was a 
normal ventilatory response for exercise.  A diagnosis of 
dyspnea of uncertain etiology was provided.

Treatment records from the Community Medical Center dated in 
May 1995 reported that the appellant was referred for 
assessment of symptoms, including dyspnea status post Gulf 
Storm.

A September 1995 Keesler treatment entry reported that the 
appellant had previously been seen as part of a Persian Gulf 
evaluation.  Since then, CPEX indicated decreased maximum 
aerobic capacity secondary to mild cardiac disease or CV 
deterioration.  There was no evidence that it was chronic, 
and the appellant had normal ventilatory response.  A prior 
sleep study indicated positional OSA (obstructive sleep 
apnea) with no treatment to date.  The appellant claimed 
worsening dyspnea.  He denied cough or wheeze.  He reported 
chronic sinus congestion with a sleep history of loud snoring 
and nocturnal apnea.  He also reported a history of 
fibromyalgia.  The examiner noted multiple complaints with no 
unifying whole.  He doubted pulmonary etiology.  

At his February 1996 hearing on appeal, the appellant 
testified that he became short of breath if he walked any 
distance.  He claimed that in May or April 1992 he went on 
training and became very sick and out of breath with a 
headache, so he never returned.

A September 1997 report from the University of South Alabama 
Hospital reported that the appellant was initially seen in 
August 1997 for evaluation of a very complicated medical 
history, including low back pain and a variety of neurologic 
problems since his return from the Persian Gulf.  The 
interpretations of both a diagnostic polysomnogram and CPAP 
titration in September 1997 indicated severe sleep apnea with 
predominantly hypopneas and an apnea/hypopnea index of 
greater than 40.  His sleep was significantly better using 12 
cm water CPAP with a medium gel mask.  The appellant claimed 
that if he did not take trazidone at bedtime he was not able 
to sleep at all, but with it he fell asleep rapidly.  The 
assessment indicated a history suggestive of sleep apnea with 
excessive sleepiness, loud snoring, witnessed obstructive 
events, nocturia and nocturnal kicking; possible PLMD; sleep 
hygiene disorder; history of depression; and ill defined 
neurological conditions.  The appellant was scheduled for a 
nocturnal polysomnogram in the near future and it was noted 
that he would require a CPAP trial.  It was possible that the 
appellant could have central sleep apnea with his 
neurological problems, which would be assessed during his 
polysomnogram.  A nocturnal polysomnogram indicated moderate 
to severe sleep apnea and a CPAP trial was scheduled.  The 
diagnoses were severe obstructive sleep apnea syndrome 
predominantly hypopneas with an apnea/hypopnea index of 
greater than 40; nocturnal desaturations  clearly REM 
related; and nocturnal snoring secondary to #1.  CPAP 
revealed that either 10 or 12 cm water would lead to 
excellent control of the appellants sleep apnea with no 
desaturations, intermittent snoring, and resolution of the 
sleep fragmentation.

A VA general medical examination was conducted in November 
1997.  The appellant complained of a history of chest pain, 
occasional tightness and palpation on exertion.  He also 
reported disturbed sleep.  His chest was described as 
symmetrical and his lungs were clear to auscultation.  The 
examiner diagnosed a history of sleep disorder and sleep 
apnea and referred to the neurology examination. 

A VA respiratory disease examination was also conducted in 
November 1997.  The appellants C-file was reviewed.  The 
appellant had a history of fever, and frequent night sweats.  
He had daytime hypersomnolence.  Sleep studies were noted to 
have been recently performed.  A diagnosis of a history of 
chronic sleep deprivation with sleep apnea was provided.  A 
sinus series revealed that the paranasal sinuses were well 
aerated.  There was no evidence of air fluid levels, no soft 
tissue mass and no thickening of the lining membrane.  The 
impression was a normal study.

An instruction sheet indicated that the appellant received a 
12 cup CPAP unit which was issued in November 1997, and that 
he was instructed regarding its use.

A spirometry was within normal limits in November 1997.

5.  Entitlement to service connection for a respiratory 
disability, including congested chest, chest tightness, 
shortness of breath, dyspnea, a lung disorder and chronic 
colds, as due to an undiagnosed illness; and entitlement to 
service connection for a sleep disorder, including sleep 
apnea, as due to an undiagnosed illness.

After reviewing the evidence of record, the Board must find 
that there is no competent evidence linking any current 
respiratory symptoms or sleep disturbance to service or to an 
undiagnosed illness.  Service medical records are devoid of 
any findings of a chronic respiratory disability or sleep 
disorder, and merely indicate an acute and transitory finding 
of some infection related to complaints of flu symptoms in 
January 1991.  The appellants lungs and chest were described 
as normal at the time of his April 1991 
demobilization/redeployment examination, and an April 1992 
chest x-ray and March 1994 CT scan were likewise normal. 

With respect to the appellants allegation that he suffers 
from an undiagnosed disability, the Board notes that the 
respiratory and sleep symptomatology of which the appellant 
has complained has not resulted in a disability which can be 
said to be undiagnosed.  His respiratory symptoms have 
been attributed to cardiovascular disability which is 
unrelated to service, while his sleep problems have been 
attributed to obstructive sleep apnea or sleep state 
misperception, also unrelated to service.  Therefore, the 
requirements for entitlement to service connection for 
respiratory disability or for sleep disorder under 38 C.F.R. 
§ 3.317 have not been met. 

Further, the evidence of record does not show any objective 
findings of a chronic respiratory disability.  The appellant 
underwent a Persian Gulf Illness examination in November 
1994, which showed a normal pulmonary function test and a 
normal chest x-ray.  Physical examination of the lungs and 
chest, as well as chest x-ray, were normal in February 1995, 
he had a normal ventilatory response in September 1995 and 
normal respiratory examination in 1997.  Thus, the appellant 
has not brought forth competent medical evidence of objective 
indications of chronic respiratory disability.  

As previously mentioned, the Court has stated that Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability, and held that [i]n the absence of proof of a 
present disability[,] there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet.App. 223, 225 (1992); Rabideau, 2 
Vet.App. at 143-144.  Because the appellant has not submitted 
any competent evidence of a respiratory disability, the Board 
must deny the claim as not well grounded.  Ibid.: see also, 
Caluza, 7 Vet.App. at 505.  Therefore, VAs duty to assist 
the appellant in the development of his claim is not for 
application.  

Further, general contentions of record are of insufficient 
probative value so as to be dispositive of the issue 
presented on appeal.  See Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).

VARO fulfilled its obligation under section 5103(a) in its 
Statement and Supplemental Statements of the Case, in which 
the appellant was informed that the reason for the denial of 
his claim was that competent evidence indicating that a 
chronic respiratory disability or sleep disorder was incurred 
or aggravated during service, or as a result of an undiagnosed 
illness, was not of record.  Additionally, by this decision, 
the Board is informing the appellant of what is necessary to 
make his claim well grounded.

NEUROLOGICAL AND PSYCHIATRIC SYMPTOMS

Numerous periodic military medical examinations, dated from 
March 1969 to May 1989, were negative for any neurological or 
psychiatric symptoms or complaints.  

An April 1991 Southwest Asia demobilization/redeployment 
medical evaluation was completed.  The appellant denied 
nightmares, trouble sleeping, or a recurring thoughts about 
his experiences during Desert Shield/Desert Storm.  An April 
1991 military redeployment physical examination was also 
conducted, which indicated that the appellants neurologic 
and psychiatric evaluation was normal.  He denied depression 
or excessive worry, loss of memory, and nervous trouble of 
any sort.

An April 1992 preoperative assessment and intraoperative 
nursing care plan completed at the time of the appellants 
left ankle arthroscopy indicated that the appellants 
comprehension and emotional status was good.

Military treatment records from Keesler, dated from November 
1993 to January 1994, reported that the appellant complained 
of severe fatigue and headaches during a November 1993 
appointment.  However, no findings regarding headaches or 
fatigue were indicated.

May 1994 and July 1994 VA treatment entries reported that the 
appellant claimed that he was a Desert Storm veteran and had 
numerous complaints including anxiety, headaches, memory 
loss, severe fatigue, and facial numbness.  The diagnostic 
impression was of Gulf War syndrome, and urinalysis and blood 
test were indicated.

A Persian Gulf Illness Examination was conducted in November 
1994.  The appellant reported a history of loss of memory and 
amnesia.  A neurological examination was performed.  He 
complained of headaches, myalgias, and paresthesias.  He 
claimed that he had constant slight headaches with occasional 
nausea which he reported started 1 year following his return.  
He claimed that the myalgia were down the back of his legs 
bilaterally since Desert Storm, and that he had low back pain 
with the onset of these symptoms.  He reported intermittent 
paresthesias in his upper extremities bilaterally.  He 
claimed that his whole head was involved.  The impression was 
of chronic daily headaches, fibromyalgia, and non-specific 
paresthesias/myalgias which may be related to fibromyalgia 
vs. back trauma.  The examiner recommended an EMG/NCV, a 
headaches work up per CCEP, increased Elavil and a trial of 
Naprosyn for 2 weeks.  An EMG/NCV was normal, with the 
exception that his left wrist showed median nerve at the 
borderline upper limit of normal at the wrist.  Otherwise, it 
was a normal EMG/NCV study.  An EEG was also conducted.  
Awake and drowsy states were monitored.  The clinical 
interpretation was of a normal awake and drowsy EEG, with no 
evidence of lateralizing activity or epileptiform discharges.

A Persian Gulf psychiatric evaluation was also conducted in 
November 1994.  The appellant denied any history of emotional 
instability and claimed that he had never sought mental 
health intervention.  His presenting symptoms, which he 
claimed began subsequent to his tour, were headaches, 
generalized paresthesias, tinnitus, shortness of breath, 
arthralgias, and fatigue.  Neurovegetative symptoms were 
positive only for fitful sleep secondary to pain and fatigue.  
There was no history compatible with a major mood disorder, 
anxiety disorder, dissociative phenomena or problematic 
reality testing.  

The examiner observed that the appellant was alert, pleasant, 
and spontaneous.  No abnormal kinetics were noted and eye 
contact was good.  His speech pattern was of normal prosody 
and paralinguistics.  His mood was somewhat depressed and his 
affect was slightly constricted, but appropriate to thought 
content.  Thought form was normal, in that he was goal 
directed without loose associations or flight of ideas.  
Thought content was devoid of delusions, illusions, 
hallucinations or suicidal/homicidal ideations.  Cognitively, 
his mini-mental status examination was 27/30; short term 
memory was 1/3 at 5 minutes.  Insight and judgment appeared 
adequate.  Diagnosis was no mental disorder on Axis I and no 
personality disorder on Axis II.  The examiner commented that 
the appellant had no mental disorder and there was no need 
for mental health intervention except to further evaluate him 
cognitively.  Neuropsychological testing was scheduled.

A military hospitalization summary for the appellants period 
of admission for evaluation of his Persian Gulf service 
symptoms indicated that an Epstein Barr Virus titer was 
consistent with past infection.  Neuropsychiatric testing 
revealed abnormalities on the following tests: Wide Range 
Achievement Test, Grip Strength, Grooved Peg Board, Finger 
Tapping, Rey-Osterreith Complex Figure, visual reproduction 
on the Wechsler Memory Scale, and California Verbal Learning 
Test.  The remainder of the test was normal.  

A Persian Gulf Clinical Assessment form indicated the 
appellants primary diagnosis was fibromyalgia.  Secondary 
diagnoses included chronic daily headaches, low back 
syndrome, sleep state misperception, and deconditioning.  The 
health care provider checked that he was uncertain whether 
the conditions were Persian Gulf related and that he 
considered the examination normal.  He checked that the 
diagnosis did not explain the appellants symptoms. 

A VA examination was conducted in February 1995.  The 
appellant complained of constant facial numbness and numbness 
in his hands that went up to his forearms.  He also 
complained of headaches all of the time and reported fatigue, 
memory loss, chronic anxiety, night sweats, and loss of 
strength in his limbs.  The examiner observed that the 
appellant was alert, oriented to person, place, date, and 
time.  His memory was intact for his birthday and social 
security number.  Odor, touch, vibration, deep tendon 
reflexes and cerebellar functions were intact.  Babinski and 
Romberg were negative.  A psychiatric and personality 
evaluation revealed somatization was present.  The examiner 
assessed a history of chronic fatigue and anxiety, and 
nightsweats.

A neurology consultation report indicated that the appellant 
complained of headaches, hand numbness, facial numbness, and 
low back and neck pain.  It was noted that he had been taking 
Motrin with relief, but developed ulcers, and now took 
Tylenol without full relief.  EMG, SNCS, and MNCS were 
normal.  The examiner reported no evidence of sensory 
neuropathy, and suggested that, if hand symptoms persisted, 
palmar studies should be repeated in 6 months.  

Treatment records from the Community Medical Center, dated in 
May 1995, reported that the appellant was referred for 
assessment of symptoms, including fatigue, poor 
concentration, and depression status post Gulf Storm

A July 1995 mental health clinic entry reported that the 
appellant was referred for evaluation.  The examiner noted 
that it was difficult to tell whether the appellant had 
physical problems.  However, he complained of numerous 
problems which had been documented in various evaluations.  
The appellant complained of recent memory loss, double 
vision, nervousness, and worrying about how he would take 
care of his family.  The appellant claimed that he was 
depressed some, but not severely, so he did not cry.  He 
denied suicidal or homicidal ideations.  He reported that he 
lost weight only after dieting.  He had some decreased 
interests, but no problems with his wife or family.  He 
denied any decrease in sexual interests.  He reported that 
medication may be helping some.  The examiner reported that 
many of the symptoms could be secondary to depression, but 
that the appellant also showed evidence of some neurologic 
damage.  The examiner felt that such diagnoses as multiple 
sclerosis and chronic fatigue syndrome should be ruled out.  

August 1995 statements from the appellants wife were 
submitted.  She claimed that the appellant started to 
complain of fatigue the first year after he returned home 
from Desert Storm.  She also reported that the appellant 
complained of constant dull headaches during the first year 
of his return, and since.  She also reported that he had 
memory, concentration, learning, speaking and other problems 
including anxiety, and depression within 2 years of his 
return.  She claimed that he came home with a cold, sore 
throat, congested sinus and chest and kept these cold 
symptoms since. 

An October 1995 military treatment entry reported that the 
appellant was seen in follow up after his sleep study and was 
advised regarding sleeping positions.  It was noted that he 
would be seen on an as needed basis.

A December 1995 entry reported that the appellant was seen at 
the mental health clinic for a follow-up appointment.  He 
claimed that he did not notice any improvement in his mood.  
He continued to be depressed with little or no energy and had 
insomnia.  He reported that financial problems had been a 
major contributor to his depressed mood.  On mental status 
examination, his affect was blunted.  He was alert and 
oriented.  He had some difficulty with his memory and his 
concentration ability.  He denied any suicidal or homicidal 
ideations.  There was no psychosis.  The examiner assessed 
depression and anxiety and noted that he looked less 
depressed and less anxious than on previous examination 
despite what he was saying.  

At his February 1996 hearing on appeal, the appellant 
testified that he did not have headaches prior to service in 
the Persian Gulf.  He claimed that he had dull headaches all 
of the time with occasional migraines.  He also testified 
that he had chronic fatigue, memory loss, sleep disorder, 
nervous disorder, anxiety and mood swings.  He claimed that 
he began to feel tired all of the time, a few months after he 
returned home.  He reported that he also had nightsweats and 
did not sleep well.  He claimed that he no longer slept on 
his back and still had problems sleeping.  His wife testified 
that he was very physically active prior to service and that 
he was very alert.  She claimed that he slowed down after 
service and that he could not remember certain things.  She 
also claimed that he shakes a lot because of nervousness 
and has mood swings.

An August 1995 treatment record from Terry J. Millette M.D 
reported that the appellant was to be seen for consultation 
of somatic symptoms and complaints.  The appellant indicated 
that he had been denied social security disability.  He 
continued to complain of problems concentrating with poor 
memory with diffuse arthralgias, chronic fatigue, and double 
vision.  Physical examination revealed bilateral exophoria.  
There was no cranial neuropathy or actual motor deficit.  His 
gait was fairly normal.  The impression was of multiple 
somatic complaints including memory disturbance, double 
vision, and arthralgias.  Dr. Millette commented that the 
appellant seemed to be genuine in his history, and that he 
may not be able to return to work or to his past employment 
responsibilities.  Notes, dated from June 1995 to July 1995, 
to the appellants employer to excuse him from work were also 
submitted.

Private treatment records from Dr. Millette, were submitted.  
An October 1995 entry reported that the appellant was being 
followed for innumerable somatic complaints.  The appellants 
wife reported that his biggest problem was that he had 
impaired memory and a "shakey gait.  There was some 
questionable excessive nocturnal myoclonic activity of his 
lower extremities.  Dr. Millette reported that the appellant 
had a flat demeanor.  Funduscopic examination briefly was 
normal.  His hearing was diminished bilaterally.  There was 
no obvious cranial nerve abnormality.  Motor examination 
revealed normal tone and power.  Tandem gait was diminished.  
There were no pathological reflexes and no Faber sign or 
nerve stretching sign.  The impression was somatic 
complaints, possible depressive symptomatology, possible 
chronic fatigue syndrome, possible sleep disturbance, and 
possible degenerative joint disease.  

In November 1995, Dr. Millette noted that the appellant 
brought copies of his medical records.  On physical 
examination he had convergent spasm, but remaining cranial 
nerves were normal, except for diminished hearing 
bilaterally.  Motor examination revealed no motor deficits 
and no appendicular ataxia.  The appellant walked with a cane 
and tended to teeter to either side when ambulating.  The 
impression was anxiety/depressive symptoms, subjective memory 
disturbance, subjective dizziness, and chronic fatigue 
symptoms.

A February 1996 entry indicated that Dr. Millette continued 
to follow the appellant.  The appellant was alert, 
conversive.  The impression was anxiety/depressive 
symptomatology and multitudinous somatic symptoms.  In March 
1996, the impression was subjective memory disturbance and 
subjective fatigue syndrome and sleep disturbance.  In May 
1996, the appellant presented using a cane.  He had mild 
clumsiness of his left hand.  He had no ophthalmoparesis.  
Funduscopic examination was briefly normal, and sensory motor 
examination was otherwise intact.  His hearing was diminished 
bilaterally.  The impression in July 1996, was depressive 
symptoms, subjective memory disturbance, and multiple somatic 
symptoms.  In October 1996, Dr. Millette noted intermittent 
tremulousness to his right, greater than left, upper 
extremity.  There was some degree of atypia to this movement 
phenomenon.  There was no definite weakness and his gait 
seemed normal, but he continued to use a cane.  The 
impression was innumerable somatic symptoms, probable 
depressive symptomatology, and symptoms of fatigue.  An 
impression of multiple somatic symptoms was continued in 
December 1996.  No appreciable change was indicated in 
February 1997 or May 1997.  In August 1997, Dr. Millettes 
impression was symptoms of cognitive loss per history, 
diplopia variable and not pathologic in appearance, variable 
arthralgias, and chronic fatigue symptoms.  

An October 1996 VA psychiatry treatment entry reported that 
the appellant complained of trouble sleeping which had 
worsened during the last couple of weeks.  A mental status 
examination revealed that the appellant was alert, and 
oriented times 4.  He had a depressed mood with dysthymic 
affect.  He had no homicidal or suicidal ideations and his 
judgment and insight were fair.  The examiner diagnosed 
dysthymic disorder and chronic pain from arthritis, rule out 
early multiple sclerosis.  The appellant was also seen in 
neurology with complaints of muscle weakness, numbness on the 
left side of his face and in his hands, and complaints of 
episodic diplopia.  Nerve conduction studies and MRI of his 
head were ordered.  He also complained of shortness of breath 
and of feeling tired when he arose in the morning, but more 
in the evening.  He reported a history of diplopia and 
difficulty eating.  The appellant was alert, and oriented 
times 3.  He had a few lifts on his heels and toes.  He had 
no facial asymmetry, and his motor examination revealed no 
involuntary movements.  The impression was neurobellar left 
side of the face, and diplopia. 

January 1997, VA treatment entries reported that the 
appellant was treated in speech pathology for an individual 
speech therapy session following an abnormal barium swallow.  
A clinical history of dysphagia was noted.  During the study 
it was noted that the appellant showed reduced laryngeal 
elevation and laryngeal closure.  The appellant was provided 
some exercises to help strengthen this area.  He also had 
some difficulty with range of motion of his tongue.  He had 
poor tongue tip control and was given exercises to strengthen 
the muscles in his tongue.  

As previously noted, a March 1997 MRI was conducted at 
Keesler to rule out demyelinating disease.  A clinical 
history of diplopia and numbness on the left side of the face 
with weakness was reported.  The impression was of a negative 
examination with no evidence of demyelinating disease.

VA RIBA (recombinant immunoblot assay) and EBV tests were 
conducted which were negative.  

An April 1997, VA psychiatry entry reported that the 
appellant complained of continual insomnia, chronic pain and 
chronic depressed mood.  The appellant claimed that an MRI 
was inconclusive.  The impression was of dysthymia.  

May 1997, VA entries from the neurology clinic reported that 
the appellant complained of fatigue and diplopia.  He claimed 
that the diplopia was more frequent and that he had trouble 
judging distance.  The examiner noted that the diplopia and 
fatigue were of questionable etiology, and that the appellant 
had degenerative joint disease with no radicular symptoms.  
NCS and CT scan of the C-spine were scheduled due to the 
appellants complaints of nerve pain, and numbness.  The NCS 
revealed no evidence of active denervation.  Recruitment was 
adequate.  Giant Motor Units were noted in the distal hand 
muscles.  The impression was that nerve conduction studies of 
both lower extremities and right upper extremity were within 
normal limits, including F latencies and H solius latencies.  
Sural nerve amplitudes were within the low normal range.  A 
nerve conduction study of the left upper extremity suggested 
moderate compression of the median nerve at the wrist (CTS, 
carpal tunnel syndrome) and mild compression of the ulnar 
nerve across the elbow.  There was no active denervation on 
EMG examination.  The examiners impression upon review was 
of chronic fatigue syndrome, rule out obstructive sleep 
apnea.  

A July 1997 mental health clinic entry reported that the 
appellant had no psychotic symptoms, and the impression was 
dysthymia.  His Zoloft was increased.  However, in August 
1997 the appellant reported that it was not having much of an 
effect.  The impression was that the appellant was about the 
same.

A July 1997 entry reported that glaucoma was suspect, and 
that the appellant had a history of diplopia since November 
1994.  There was poor compliance with testing as the 
appellant was squeezing his lids.  The examiner diagnosed XT 
(exotropia) using prisms and POAG (primary open angle 
glaucoma) suspected.  IOP (intraocular pressure) was normal.  
A follow up in neurology was scheduled.  An August 1997 
neurology consult indicated that NCS studies were normal.  
There was CTS (carpal tunnel syndrome) on the left with left 
ulnar nerve compression at the elbow.  The examiner noted 
chronic fatigue syndrome, rule out sleep apnea.  A sleep 
study was pending.

A VA neurological disorders examination was conducted in 
October 1997.  The appellant claimed that he had multiple 
symptoms that began with a dull headache and occasionally 
exacerbated to a more severe right-sided headache associated 
with nausea, and sensitivity to light and noise 1 to 2 times 
per week.  In addition to headaches, the appellant reported 
numbness starting gradually in his forehead on the left in 
1993, and spreading downward to involve the left side of his 
face, neck and upper torso.  He claimed that he developed 
blurred vision in 1994, and then, subsequently, what he 
described as diplopia.  The examiner reported that, on 
further questioning, what he was actually describing was 
breaking fusion, in that when he stared at anything for any 
prolonged period of time his vision doubled.  He denied any 
history of amblyopia as a child, but indicated that he had 
worn glasses since age 12.  The appellant also complained of 
swallowing problems which he believed were localized to the 
left side of his throat.  He reported that he also had 
slurred speech and difficulty pronouncing words of multiple 
syllables.  He wore bilateral hearing aids with a history of 
tinnitus and decreased hearing.  He also had a history of 
multiple musculoskeletal, gastrointestinal, and genitourinary 
complaints with sleep disturbances, memory problems, and mood 
changes.

Neurological examination revealed that the appellant was 
alert, oriented and cooperative.  Cranial nerves 2-12 were 
intact and normal with no evidence of papilledema or field 
cut to confrontation.  From time to time the right eye tended 
to break fusion and drift outward.  There was no facial 
weakness noted, and the palate appeared to elevate 
symmetrically.  Examination of his neck revealed no bruits.  
Motor examination revealed a give-way quality to formal 
muscle testing on the left.  However, no ulnar drift was 
present.  No atrophy was noted.  The deep tendon reflexes 
were intact and symmetrical.  Sensory examination revealed a 
subjective spotty decreased pinprick perception over the left 
side of the body which followed neither a peripheral or 
dermatomal pattern.  Corneal reflexes were equal bilaterally.  
Cortical sensation was normal.  Cerebellar function was 
normal, although, on attempted tandem walking, the appellant 
exhibited an astasia/abasia gait.  The examiner found 
nothing of a clearly objective nature on neurological 
examination to suggest dysfunction of either the central or 
peripheral nervous system.  He does appear to have tendency 
to break fusion with his eyes, and he does have some hearing 
loss which is due to his accident.  From the history, the 
more severe headaches had a migrainous quality to them.

A VA general medical examination was conducted in November 
1997.  The appellant complained of a history of 
forgetfulness, loss of concentration, headaches, and sleep 
problems with anxiety and depression.  He also reported a 
history of numbness of his face, neck and groin area since 
1991, and a numbness of his hands and fingers.  The examiner 
deferred to the VA neurology examination.  A hemic 
examination revealed no hemic disorders.

A VA mental disorders examination was also conducted in 
November 1997.  The examiner observed that the appellants 
eyelids were almost completely closed.  He claimed that this 
was because the muscles in his right eye were somewhat 
exotropic.  Later, as the interview progressed, and when they 
turned to intelligence test questions, the examiner noticed 
that his eyes opened to a much wider aperture.  The appellant 
had a number of depressive symptoms and felt sad a good deal 
of the time.  He did not cry.  His appetite was fair.  He 
reported that he slept poorly.  He claimed that he woke up 
due to sleep apnea, and that he also had to urinate during 
the night which he referred to as having kidney problems.  
The examiner reported that he could find no psychotic 
indices.  The appellant brought with him 2 pages of single 
typing describing innumerable physical complaints.  Some of 
the symptoms were on the rather naïve side, and [we]re not 
in existence at this time such as slurred speech.  The 
examiners impression was that the appellant was sincere in 
describing these symptoms and quite literally they 
encompassed his entire body, practically every organ was 
involved including every organ system.  The appellant wore 
a cervical collar and had cloth splints that encased both 
hands from the wrist up to the first quarter of the forearm.  
When the examiner gave him standard intelligence test 
questions, the appellant was able to answer them fairly 
promptly and with fair accuracy.  The examiner placed him in 
the range of average intelligence.  Diagnoses included 
dysthymic disorder and somatization disorder on Axis I.  
Current GAF was 50.

November 1997 VA treatment entries reported that the 
appellant was seen for follow-up in neurology for a provided 
history of numbness, muscle deterioration mostly left 
side.  It was indicated that the appellant had a history of 
chronic fatigue.  He had previously had a sleep study which 
revealed moderate to severe sleep apnea.  He was not using C-
pack.  He still complained of numbness on his left side.  He 
had multiple complaints and his work up with MRI and NCS was 
normal.  The examiner noted obstructive sleep apnea; multiple 
complaints  questionable chronic fatigue syndrome/ill 
defined symptoms; low back pain; degenerative joint disease 
of the c-spine; and carpal tunnel syndrome.  An MRI of the c-
spine was planned.  The appellant received wrist braces, a 
cervical collar, and was measured for a back brace.  An MRI 
of the spine revealed mild degenerative disc disease of L3-4, 
and marked degenerative disc disease of C5-C7.

6.  Entitlement to service connection for a neurological or 
psychiatric disability, including muscle weakness, loss of 
strength, neurogenic bladder, fatigue, headaches, anxiety 
reaction, hand and facial numbness, binary problems, memory 
loss/amnesia, poor concentration, depression, learning 
abnormality, nightsweats, dizziness, dysthymic disorder, and 
speech pathology/impediment, as due to an undiagnosed 
illness.

After reviewing the evidence of record, the Board must find 
that there is no competent evidence linking any current 
psychiatric or neurologic disability to the appellants 
military service.  Service medical treatment records are 
devoid of any neurological or psychiatric complaints or 
findings, while the post service medical records first 
indicate relevant complaints of fatigue and headaches in late 
1993, more than 2 years after service. 

With respect to the appellants allegation that he suffers 
from an undiagnosed disability that had its onset in the 
Persian Gulf, the Board again notes that the symptomatology 
of which the appellant has complained has not resulted in a 
disability which can be said to be undiagnosed.  The 
private and VA medical records reflects multiple psychiatric 
and physical complaints beginning in the years after service.  
Initially, a number of etiologies were considered for these 
multiple symptoms, but, ultimately, according to the most 
recent evidence, most, if not all of the symptoms have been 
attributed to depressive and somatizations disorders.  The 
recent VA examination showed that the appellants complaints 
literally encompassed his entire body and involved 
every organ system; this symptomatology was attributed to 
dysthymic disorder and somatization disorder.  The Board 
finds no medical evidence linking either of these disorders 
to active service.

With specific reference to a neurological disorder, there are 
numerous neurologic-type complaints reflected in the record, 
but, according to the most recent medical evidence, apart 
from suspected migraine, carpal tunnel syndrome and cervical 
disc disease, no neurologic disorder has been medically 
confirmed.  Following neurological examination in October 
1997, the examiner reported nothing of a clearly objective 
nature on neurological examination to suggest dysfunction of 
either the central or peripheral nervous system.  In this 
regard, it should be emphasized that this conclusion was 
reached after the performance of numerous neurological tests 
and studies, such as EMG, SNCS, MNCS, MRI, CT and NCS.  

To summarize: the voluminous record shows no undiagnosed 
neurologic illness.  And, with respect to the diagnosed 
carpal tunnel syndrome, migraine etc., there is no medical 
evidence linking these disorders to service.

In view of the existence of known medical diagnoses to which 
the veterans psychiatric and neurologic complaints have been 
attributed, his service connection claim under 38 C.F.R. 
§3.317 is rendered not plausible and may also be viewed as 
not well-grounded.  Even if this claim were not discussed in 
the context of a well-grounded claim, a denial would 
nevertheless be in order in view of the failure to meet the 
requirements of the applicable regulation.  Sabonis v. Brown, 
6 Vet.App. 426, 430 (1994).

Section 3.317 of the Code of Federal Regulations states that 
VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability.  
38 C.F.R. § 3.317.  That section further states that [f]or 
purposes of this section, objective indications of chronic 
disability include both signs, in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  Id.

Because the appellant has not submitted any competent 
evidence of a neurological or psychiatric disability 
attributed to service, or to an undiagnosed illness, the 
Board must deny the claim as not well grounded.  Ibid.: see 
also Caluza, 7 Vet.App. at 505.  Therefore, VAs duty to 
assist the appellant in the development of his claim is not 
for application.  

Further, the general contentions of record are of 
insufficient probative value so as to be dispositive of the 
issue presented on appeal.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

VARO fulfilled its obligation under section 5103(a) in its 
Statement and Supplemental Statements of the Case, in which 
the appellant was informed that the reason for the denial of 
his claim was that competent evidence indicating that either a 
neurological or psychiatric disability was incurred or 
aggravated during service, or as a result of an undiagnosed 
illness, was not of record.  Additionally, by this decision, 
the Board is informing the appellant of what is necessary to 
make his claim well grounded.


CARDIOVASCULAR

Military medical evaluations were negative for any 
cardiovascular abnormalities.  

An April 1991 military redeployment physical examination was 
conducted.  The appellant denied a history of dizziness or 
fainting spells, palpitation or pounding of his heart, heart 
trouble, and high or low blood pressure.  Examination 
indicated that the appellants heart and vascular system was 
normal.

An April 1992 chest x-ray revealed that the appellants 
cardiomediastinal silhouette was normal.

A June 1992 emergency care and treatment report for right 
lower quadrant pain noted blood pressure readings of 153/90 
and 146/92.

A Persian Gulf Illness Examination was conducted in November 
1994.  The appellant reported a history of scarlet fever and 
pain or pressure in his chest.  He did not know whether he 
had ever had palpitation or pounding of the heart or heart 
trouble.  Examination revealed a normal heart and vascular 
system.  The appellant was evaluated for complaints of 
palpitations and associated chest pain.  A Holter report 
revealed a maximum heart rate of 134 and a minimum heart rate 
of 70.  Eight PVCs revealed no couplets or triplets and 6 
PACs revealed no runs of supraventricular tachycardia.  
Symptoms of chest pain, nervousness, and dizziness were 
correlated with supraventricular tachycardia and NSR 
(nonspecific reaction), heart rate 99-134. 

A November 1994 Military hospitalization summary reported 
that the appellant was admitted for treatment of symptoms 
referable to his Persian Gulf service.  Physical examination 
on admission was normal except for mild diastolic 
hypertension and mild tachycardia with a blood pressure of 
127/92 and a pulse sitting of 102.  Otherwise, the chest, 
cardiac, abdominal, rectal, GU and neurological exams were 
normal.

A VA examination was conducted in February 1995.  The 
appellants heart had normal sinus rhythm with no murmur, 
gallop or premature beats.  There were no carotic or femoral 
artery bruits, and peripheral pulses were intact.  The 
appellants blood pressure readings were 131/87 sitting, 
125/82 recumbent, and 124/90 standing.  No diagnoses 
referable to the appellants cardiovascular system were 
indicated. 

A September 1995 study revealed a normal sinus.  The 
appellants left atrium was normal.  The mitral valve had 
normal structure, mobility, and coaptation.  The aortic valve 
was trileaflet with normal mobility. The left ventricular 
internal dimensions, wall thickness, regional wall motion, 
and overall systolic function, were normal.  The right atrium 
and right ventricle were not well visualized but were grossly 
normal.  The right atrium may have been slightly dilated and 
the right ventricular systolic function appeared intact.  
There was no pericardial effusion.  Despite imaging in two 
separate planes, tricuspid regurgitation could not be 
identified and, therefore, right heart pressures could not be 
estimated.  There were no abnormalities of the intracardiac 
flow.  The impression was borderline mild right atrial 
enlargement, and an otherwise normal 2-D, M-mode, and Doppler 
echocardiographic examination without ability to estimate 
pulmonary systolic pressures.

At his February 1996 hearing on appeal, the appellant 
testified he first began having tachycardia after his return 
from the Persian Gulf.  He claimed that he would just sit 
down and relax until the attacks passed.  He also reported 
tightness in his chest and dizziness due to the tachycardia.  
His wife claimed that he had told her that his heart was 
racing.  that he did not have headaches prior to service in 
the Persian Gulf.  

A VA general medical examination was conducted in November 
1997.  The appellant complained of a history of chest pain, 
occasional tightness and palpation on exertion.  He claimed 
that he was previously investigated and told that he did not 
have any heart disease or high blood pressure.  His chest was 
described as symmetrical and his lungs were clear to 
auscultation.  His heart was regular with no murmur, and 
heart sounds were normal.  Peripheral vessels were within 
normal limits.  His pulse was 102, respiration 14 and blood 
pressure was 135/86.  The examiner diagnosed a history of 
nonspecific chest pain, and the appellant was advised to 
obtain a cardiologist opinion.  

A VA heart and hypertension examination was conducted in 
November 1997.  The appellant reported dyspnea on exertion 
with moderate activities such as taking a bath or walking 30 
yards or more.  He provided a history of tightness in his 
chest and occasional chest pain with moderate exertion that 
went away with rest approximately once per day.  He claimed 
that he had occasional palpitation lasting for a moment or 
two that was not related to exertion.  The appellants heart 
was not clinically enlarged.  Chest x-ray did not show any 
enlargement of the heart and an EKG revealed no evidence of 
heart enlargement, but there were nonspecific ST and T 
changes.  The diagnosis was of a history of recurrent chest 
pain, nonspecific, probably noncardiac origin.  A cardiology 
evaluation by a cardiologist was recommended if required.  

7.  Entitlement to a cardiovascular disability, including 
pain or pressure in the chest, palpitations, hypertension, 
and tachycardia, as due to an undiagnosed illness.

The Board must find that there is no competent evidence 
linking current cardiovascular complaints directly to the 
appellants military service.  Service medical treatment 
records are devoid of any cardiovascular complaints or 
findings.  And, post service medical records first indicate 
complaints of chest pain in November 1994, more than 3 years 
after the appellants period of active duty service.  Also in 
late 1994, a diagnosis of tachycardia was made, and while the 
diagnosis was not subsequently confirmed, there is also no 
medical evidence linking any such arrhythmia to service.  

The record also reflects that intermittently elevated blood 
pressures were recorded beginning several months after 
service, but, significantly, a diagnosis of chronic 
hypertension has not been made.  No other cardiac 
abnormalities have been shown medically, apart from the right 
atrial enlargement noted in late 1995, but not linked by 
medical evidence to service.  In this regard, VA medical 
examinations reported that the appellants reported history of 
tightness and pain in his chest was probably noncardiac in 
origin.  As with other claims addressed previously, the 
medical evidence does not reflect that there is chronic 
cardiovascular disability due to an undiagnosed illness

Section 3.317 of the Code of Federal Regulations states that 
VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability.  
38 C.F.R. § 3.317.  That section further states that [f]or 
purposes of this section, objective indications of chronic 
disability include both signs, in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  Id.

Because the appellant has not submitted any competent 
evidence of a cardiac disability attributed to service, or to 
an undiagnosed illness, the Board must deny the claim as not 
well grounded.  Ibid.: see also Caluza, 7 Vet.App. at 505.  
Therefore, VAs duty to assist the appellant in the 
development of his claim is not for application.  

Further, the general contentions of record are of 
insufficient probative value so as to be dispositive of the 
issue presented on appeal.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

VARO fulfilled its obligation under section 5103(a) in its 
Statement and Supplemental Statements of the Case, in which 
the appellant was informed that the reason for the denial of 
his claim was that competent evidence indicating that a 
cardiac disability was incurred or aggravated during service, 
or as a result of an undiagnosed illness, was not of record.  
Additionally, by this decision, the Board is informing the 
appellant of what is necessary to make his claim well 
grounded.

GENITOURINARY

Numerous periodic military medical examinations, dated from 
March 1969 to May 1989, were negative for any genitourinary 
abnormalities.  

An April 1991 Southwest Asia demobilization/redeployment 
medical evaluation was completed.  The appellant denied any 
urinary problems such as blood or stones in his urine, or 
pain and burning with urination.  An April 1991 military 
redeployment physical examination was also conducted.  The 
appellant denied frequent or painful urination, and his 
genitourinary examination was described as normal.




	(CONTINUED ON NEXT PAGE)




A June 1992 emergency treatment record indicated that the 
appellant was referred from the ortho clinic.  He complained 
of right lower quadrant pain of 4 days duration which 
radiated into his right flank occasionally.  He denied a 
change in bowel movements, dysuria, urethral discharge, or 
hesitancy.  He had no history of prostatitis or abdominal 
surgery.  He denied nausea or a change in appetite.  Bowel 
sounds were present.  He had right lower quadrant pain with 
palpation.  There was no percussion pain or peritoneal 
inflammation.  His prostate and testes were nontender.  His 
penis was within normal limits.  There was no inguinal pain 
or nodes.  The assessment was of right lower quadrant pain of 
unknown etiology.  The appellants condition was improved at 
the time of release and he was discharged home.  A follow-up 
appointment a week later indicated that the appellant felt 
better with no new complaints.  He appeared comfortable and 
in no apparent distress.  An air contrast barium enema (ACBE) 
was negative.  The examiner assessed resolved right lower 
quadrant pain and normal ACBE.  A subsequent entry indicated 
that the appellant reported a few pains since last visit.  
He denied any change in bowel habits and indicated that he 
reported to develop indigestion easily with spicy foods.

Keesler military treatment records revealed that a CT scan 
was conducted in March 1994.  The liver, spleen, kidneys, 
gallbladder, pancreas, adrenal glands and visualized bowel 
loops showed no obvious abnormalities and no evidence of 
retroperitoneal adenopathy or other pathology was seen.  
Visualized bony structures also showed no abnormalities.  The 
impression was an essentially negative CT of the abdomen and 
pelvis as described.

A June 1994 VA treatment entry reported that the appellant 
complained of burning on urination.  He also reported 
difficulty getting his stream started and a recent increase 
of nocturia.  Physical examination revealed that his abdomen 
was benign.  He had normal testes, descended bilaterally with 
no hernias noted.  His urethra revealed no discharge, and his 
prostate seemed a little bit enlarged but was anodular, and 
nontender.  The examiner assessed possibly resolving 
urethritis and the appellant was placed on doxycycline.  He 
was also started on a Hytrin starter pack for benign 
prostatic hypertrophy.  It was noted that if his symptoms did 
not resolve he would be considered for referral to a 
urologist.

May 1994 and July 1994 VA treatment entries reported that the 
appellant claimed that he was a Desert Storm veteran and had 
numerous complaints, including kidney infections.  The 
diagnostic impressions were of multiple complaints and Gulf 
War syndrome.  A urinalysis and blood test were indicated.

An October 1994 military treatment entry reported complaints 
of chronic prostatitis, and a genitourinary consult was 
suggested.

A Persian Gulf Illness Examination was conducted in November 
1994.  The appellant reported a history of frequent or 
painful urination.  Examination revealed a normal 
genitourinary system.  A urology consult examination revealed 
that the appellant complained of painful intercourse, dysuria 
and a questionable area of induration of the right lobe of 
the prostate.  The examiners impression was benign prostatic 
hypertrophy with mild symptoms/I prostatodynia. 

A VA examination was conducted in February 1995.  The 
appellant complained of frequent urination and a stinging 
feeling.  He claimed a history of enlarged prostate. On 
genitourinary examination, the appellants testes were 
described as normal in size and consistency.  His prostate 
was also normal in size and consistency; benign.  The liver, 
spleen, and kidneys were not palpable.  The examiner 
diagnosed a history of frequent urination, and stinging on 
urination.

A March 1995 entry reported that the appellant complained of 
dysuria and dyspareunia with decreased urinary stream and 
nocturia disability for 1 year.  The examiner observed a 
normal male without evidence of epididymal process.  

An August 1995 statement from the appellants wife was 
submitted.  She reported that the appellant complained of 
frequent urination with pain during the second year after he 
returned home from Desert Storm, and that his urinary 
problems have worsened.  He has been diagnosed as having an 
enlarged prostate, dysuria secondary to prostatodynia and 
BPH. 

A September 1995 military treatment entry reported that the 
appellant was being followed for prostatitis.  He complained 
of nocturia times 4, double voiding and urgency.  The 
examiner assessed BOO (bladder outlet obstruction) symptoms 
and the appellant was instructed to return in 6 months.

At his February 1996 hearing on appeal, the appellant 
testified that he began having frequency of urination right 
after the ground war and had to get up 2 or 3 times per 
night.  He reported that there was not a lot of significant 
pain, but that it became worse after he returned from 
service. 

An August 1997 VA urology entry reported that the appellant 
claimed that he had constant bilateral orchialgia and 
stinging in his penis and dysuria.  He claimed that he could 
not always obtain an erection and had painful ejaculation.  
The examiners impression was of questionable NGB (neurogenic 
bladder), orchialgia, and questionable muscle disease.  
Numerous studies were scheduled.  A radiology report of a 
single view of the abdomen revealed a questionable stone in 
the right distal ureter and arthritic changes in the lower 
lumbar spine. 

An October 1997 VA scrotal ultrasound showed no evidence of 
masses.  There was a small varicocele noted within the right 
scrotum with a normal amount of scrotal fluid and normal flow 
to both testicles.  The impression was of an essentially 
normal testicular ultrasound.

An October 1997 VA treatment entry reported that a KUB 
(kidney ultrasound biopsy) revealed a questionable stone in 
the right distal ureter and that a scrotal ultrasound 
revealed a small varicocele in the right scrotum which was 
essentially normal.  The impression was of questionable 
neurology pathology; genitourinary S/S (signs and symptoms) 
secondary to #1; questionable right ureterovesical junction 
stone; and questionable neurogenic bladder secondary to #1.  
An intravenous pyelogram was planned.

A VA general medical examination was conducted in November 
1997.  The appellant complained of a history of dysuria and 
pain in his penis and testicle and that he was currently 
being investigated in the Urology Clinic.  Inspection and 
palpation of his penis, testicles, epididymis and spermatic 
cord was normal.

An IVP was performed in November 1997 which revealed a well-
circumscribed opacity near the region of the right 
ureterovessicular junction, though, subsequent delayed images 
revealed this structure to be outside the collecting system 
and most likely representative of a phlebolith.  No other 
suspicious calcific lesions were identified.  The calyceal 
system involving the midaspect of the right kidney was not 
clearly visualized and demonstrated some irregularity of the 
adjacent inferior and superior collecting system.  These 
findings possibly represented mass effect such as from a 
parapelvic cyst and an ultrasound was recommended to further 
evaluate if clinical questions remained.  There was no 
evidence of nephrolithiasis, ureteral stones, or obstructive 
process.

A December 1997 VA treatment entry reported that ultrasound 
was negative.  The impression was NGB (neurogenic bladder) 
secondary to CNS (central nervous system) pathology; and 
small right varicocele.

8.  Entitlement to a genitourinary disability, including 
dysuria, dyspareunia, urinary or kidney problems, enlarged 
prostate, enlarged spleen, right lower quadrant pain, painful 
intercourse, increased nocturia prostatitis, kidney 
infections, and small right varicocele, as due to an 
undiagnosed illness.

After reviewing the evidence of record, the Board must find 
that there is no competent evidence linking any current 
genitourinary disability to the appellants military service.  
Service medical records are completely devoid of any 
complaints or findings referable to a genitourinary 
abnormality.  Post service medical records report that he 
denied any complaints of dysuria, urethral discharge or 
hesitancy in June 1992.  A CT scan of the liver, spleen 
kidneys, and gallbladder was negative for abnormalities in 
March 1994, and the appellant first complained of burning on 
urination in June 1994, more than 2 years following his 
separation from service.  His prostate seemed a little bit 
enlarged and possibly resolving urethritis was diagnosed, and 
he was started on a Hytrin starter pack for benign prostatic 
hypertrophy.  The impression was of benign prostatic 
hypertrophy with mild symptoms and prostatodynia.

Subsequent treatment reports indicate that the appellant 
complained of bilateral orchialgia and stinging in his penis 
and dysuria, with an impression of questionable neurogenic 
bladder, orchialgia, and questionable muscle disease 
provided.  A radiology report revealed a questionable stone 
in the right distal ureter, and a small varicocele in the 
right scrotum which was essentially normal.  An IVP was 
performed which revealed a well-circumscribed opacity near 
the region of the right ureterovessicular junction, though 
delayed images revealed it to be outside the collecting 
system and most likely representative of a phlebolith.  There 
was no evidence of nephrolithiasis, ureteral stones, or 
obstructive process.  A December 1997 treatment entry 
indicated that an ultrasound was negative and the impression 
was neurogenic bladder secondary to central nervous system 
pathology, and small right varicocele. 

With respect to the appellants allegation that he suffers 
from an undiagnosed disability that had its onset in the 
Persian Gulf, the Board again notes that the symptomatology 
of which the appellant has complained has not resulted in a 
disability which can be said to be undiagnosed.  The 
evidence indicates that treatment records reflect diagnoses 
of urethritis; benign prostatic hypertrophy with 
prostatodynia and secondary dysuria; prostatitis; bladder 
outlet obstruction; and a opacity outside the collecting 
system, none of which have been related to service (as 
discussed above).  Since there is of record medical evidence 
attributing the appellants genitourinary complaints to 
clinically diagnosed disorders, with the exception of 
questionable neurogenic bladder and muscle disease (of which 
there were no objective neurological findings on neurological 
examination as previously discussed in the neurological 
portion of this decision) the requirements for entitlement to 
service connection under 38 C.F.R. § 3.317 have not been met.  
In view of the existence of known medical diagnoses to which 
the veterans complaints have been attributed, his service 
connection claim under 38 C.F.R. §3.317 is rendered not 
plausible and may also be viewed as not well-grounded.  Even 
if this claim were not discussed in the context of a well-
grounded claim, a denial would nevertheless be in order in 
view of the failure to meet the requirements of the 
applicable regulation.  Sabonis v. Brown, 6 Vet.App. 426, 430 
(1994).

Further, the general contentions of record are of 
insufficient probative value so as to be dispositive of the 
issue presented on appeal.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

VARO fulfilled its obligation under section 5103(a) in its 
Statement and Supplemental Statements of the Case, in which 
the appellant was informed that the reason for the denial of 
his claim was that competent evidence indicating that a 
chronic genitourinary disability was incurred or aggravated 
during service, or as a result of an undiagnosed illness, was 
not of record.  Additionally, by this decision, the Board is 
informing the appellant of what is necessary to make his claim 
well grounded.


MUSCULOSKELETAL

Periodic military medical examinations, dated from March 1969 
to May 1989, were negative for any musculoskeletal 
abnormalities or complaints, with the exception of a 
September 1986 National Guard enlistment examination which 
reported a history of a 2-day hospitalization for a multiple 
rib fracture following a fall through a pier.   However, the 
appellant indicated that he had been able to return to work 2 
days later, and no sequelae were noted.

A March 10, 1991 individual military sick slip reported that 
the appellant should not lift more than 15 pounds, with no 
bending or prolonged stooping for 3 days.

A March 27, 1991 emergency care and treatment report 
indicated that the appellant presented with an inversion 
injury to his left ankle that he obtained while playing ball.  
The examiner observed edema of the lateral malleolus with 
point tenderness of the distal fibula.  X-ray revealed no 
fracture, and the examiner diagnosed left ankle sprain.

An April 1991 statement for medical examination and duty 
status, reported that the appellant was repairing a tire for 
his vehicle, when the tire exploded inside a safety cage and 
caused him to hit his left elbow.  

April 1991 follow up treatment entries for his left ankle 
reported that the appellant claimed that the swelling and 
redness of his ankle now extended to his knee.  The ace wrap 
was changed and the splint was loosened.  Soft tissue 
swelling and tenderness of the left lateral infra malleolar 
area was noted.  An assessment of 2nd to 3rd degree sprain of 
the left anterior talo fibular ligament was made.  The 
appellant was advised against prolonged standing, walking, or 
climbing.

The appellant also complained of left shoulder pain since 
November 1972, with no history of trauma and no night pain.  
The examiner observed a positive impingement sign and a 
negative 2-finger abduction test.  The impression was left 
subacromial bursitis, and the appellant was provided an 
injection with good immediate results.

An April 1991 Southwest Asia demobilization/redeployment 
medical evaluation was completed.  The appellant indicated 
that he injured his ears, knees, left ankle back and big toe.  
He affirmatively answered that he had swelling of his 
stomach, or other body parts.  An April 1991 military 
redeployment physical examination was also conducted.  The 
appellant reported a history of swollen or painful joints, 
recurrent back pain and foot trouble.  His spine and 
musculoskeletal system was described as normal, with the 
exception of decreased range of motion in his left ankle.  It 
was recommended that the appellant be referred to the 
orthopedic clinic for further evaluation of his ankle and 
back.

A May 1991 orthopedic entry reported that the appellant 
complained of swelling and decreased movement with pain of 
his left leg.  X-rays of his left leg and ankle were 
negative, and the examination was unremarkable.  The examiner 
diagnosed sprain to the left ankle and recommended a follow 
up in 6 months.

An August 1991 military entry reported that the appellant 
complained of continuing pain and weakness in his left ankle.  
He presented with a limping gait.  There was no swelling on 
exam, but the appellant claimed that his ankle swelled by the 
end of the day.  There was a 3 x 5 cm area of tenderness 
around the lateral malleolus with pain to medial and lateral 
eversion/inversion stress.  The examiner assessed a history 
of severe sprain  not healed, and questionable chronic 
sprain.  

A November 1991 entry reported that the appellant complained 
of left ankle pain with continued swelling, stiffness and 
occasional locking.  The appellant had full range of motion 
without pain.  Anterior draw was negative, but painful.  A 
December 1991 entry reported that a CT was negative for 
osteochondritis.  An orthotic, and physical therapy were 
recommended.  The appellant related increased strength in 
January 1992, but that pain and swelling were unchanged.  A 
diagnosis of degenerative joint disease of the ankle was 
indicated.  The appellant received an ankle brace in February 
1992.  A March 1992 entry reported no change in his left 
ankle with the orthotic, and an assessment of probable 
synovitis and degenerative joint disease was provided.  

Hospitalization records reveal that a left ankle arthroscopy 
was performed in April 1992. 

An April 1992 chest x-ray revealed mild degenerative changes 
of the thoracic spine.

A May 1992 entry reported that the appellant was status post 
ankle scope.  The examiner observed mild edema, but no signs 
of infection.  An assessment of satisfactory progress was 
made.  A June 1992 treatment record indicated that the 
appellant had full range of motion without localized 
tenderness, and a moderate increase in strength.  The 
appellant stated that his ankle felt better than it had 
preoperatively and that he was happy with the progress.  He 
was ambulating with 75% body weight on crutches.  The 
examiner again assessed satisfactory progress.

A June 1992 treatment entry reported that the appellant was 
status post ankle scope.  He indicated increased strength.  
He had discontinued use of the brace.  He claimed to have 
occasional swelling with stiffness.  The examiner observed 
that he had full range of motion.  His ankle was nontender 
with normal 5/5 strength.  An assessment of satisfactory 
progress was indicated.

A July 1992 entry reported that the appellant complained of 
low back pain after cleaning and unloading.  The examiner 
observed full range of motion of the appellants back.  The 
appellant had negative straight leg.  His neurology 
examination was intact.  He had no spasms and a normal gait.  
The examiner assessed myositis, and possible degenerative 
disc disease.  Lite duty with no lifting greater than 30 
pounds was recommended.

An August 1992 follow up treatment entry reported that the 
appellant claimed only 40 to 50 percent relief since surgery.  
He claimed that he experienced swelling of his ankle later in 
the day.  He indicated that his best support/relief was with 
a lace-up ankle brace.  The examiner observed mild edema and 
tenderness, and assessed fair progress.  

Another August 1992 treatment entry indicated that the 
appellant provided a history of elbow injury in April 1991.  
He reported that he developed swelling over the olecranon and 
persistent pain and swelling of the elbow.  The examiner 
observed that the appellant had full range of motion with no 
erythema, but examination was positive for olecranon swelling 
in bursa.  X-ray revealed an 8 mm. olecranon spur.  The 
impression was chronic olecranon bursitis with spur.  The 
appellant chose to have it removed and was placed on a wait 
list.

A September 1992 entry reported that lab results were 
negative and ruled out a systemic factor for localized post 
traumatic arthralgia of the left ankle.  

Treatment records dated in October 1992 revealed that the 
appellant complained that he injured his left elbow on a hard 
surface in April 1991, and that he had had recurrent 
olecranon bursitis resistant to conservative care.  X-ray 
revealed a large olecranon spur, and excision was planned.  A 
left olecranon bursectomy was performed in October 1992.  Two 
weeks later, the appellant was described as [d]oing well 
and sutures were removed.  A December 1992 entry reported 
that he was status post excision of an olecranon bursa of the 
left elbow, and complained of triceps muscle soreness with 
activities.  The examiner observed full range of motion of 
the elbow and a nice scar.  There was no recurrence of 
bursitis.  The impression was muscle soreness from increased 
activity.  

Private treatment records from David A. Schultz, D.C., of the 
Lucedale Chiropractic Clinic, P.A., reported that the 
appellant received treatment from November 1992 to December 
1992 for a low back problem.  Dr. Schultz described the 
appellants treatment as intersegmental traction and spinal 
manipulation.  He diagnosed lumbalgia of 2 weeks duration.

A January 1993 entry reported that the appellant complained 
of lower back pain secondary to heavy lifting.  He reported 
constant low back pain since, which increased with exercise.  
A civilian x-ray was reportedly negative.  The appellant 
claimed that he had occasional numbness of his lower 
extremities, but that it did not interfere with his daily 
activity.  He denied radiation or sharp pain in his lower 
extremities.  Examination of his back was positive for 
straight leg raise to 45 degrees, left greater than right.  
Deep tendon reflexes were positive and range of motion was 
adequate with 5/5 motor strength.  Sensory examination was 
intact.  The examiner assessed low back pain.  A February 
1993 entry for a follow up appointment for low back pain 
indicated that the appellant received some relief with 
nonsteroidal anti-inflammatory medication and moist heat.  He 
had no bowel or bladder symptoms, numbness, or weakness in 
his legs.  He was in no apparent distress and his back was 
without tenderness.  Straight leg raising was negative 
bilaterally.  The examiner assessed MS LBP (musculoskeletal 
low back pain).  The appellant continued to complain of low 
back pain in March 1993.  He had no radiating symptomatology, 
bowel or bladder symptoms, and was referred for physical 
therapy.  He reported that he received relief with physical 
therapy.  He described occasional radiation of pain into the 
posterior thigh bilaterally.  The impression was chronic low 
back pain and mid back pain with no evidence of radiculopathy 
or myelopathy.  Physical therapy was continued.  

Physical therapy entries dated from September 1993 to 
November 1993 reported that the appellant complained of back 
pain at T7 and T12 and across his low back in September 1993.  
Active range of motion revealed pain on right rotation.  No 
deficits were noted on MMT (manual muscle test).  He had 
decreased lumbar curvature secondary to poor posture.  He was 
instructed to continue Williams' flexion exercises and given 
a ¼ inch heel lift for his right shoe.  In October 1993, the 
appellant complained of increased low back pain and was 
instructed in McKenzie extension exercises and provided a ½ 
inch heel lift for his right shoe.  A November 1993 entry 
reported that the appellant claimed the pain was about the 
same.  He described kind of a persistent type pain.  The 
examiner observed mild tenderness at the T7 area, and 
paraspinal area on palpation.  X-rays were negative.  
Physical therapy was discontinued, but he was instructed to 
continue his conditioning program.

Military treatment records from Keesler, dated from November 
1993 to January 1994, reported that the appellant complained 
of back pain in November 1993.  The examiner observed no 
evidence of radiculopathy or myelopathy and a bone scan was 
scheduled for December 1993.  At a follow-up appointment in 
January 1994 a bone scan was reportedly negative.  However, 
the appellant still complained of back pain with some 
radiation into his posterior thigh. It was recommended that a 
CT scan be obtained through a civilian doctor or through the 
VA as it could not be performed at Keesler.

A January 1994 military treatment entry reported that the 
appellant complained of left shoulder pain with certain 
activities and motion.  He claimed an injection had helped 
for about 30 days but that the pain had returned.  The 
impression was left subcomonial bursitis.  Another injection 
was provided and x-rays of his left shoulder were planned.

A January 1994 MRI of the lumbosacral spine revealed 
pronounced disc dehydration and mild loss of normal disc 
height at L3-4.  A mild concentric annular bulge was also 
involved at this level, though no frank disc herniation was 
evident.  The remaining intervertebral discs were 
unremarkable.  An incidental note was made of the presence of 
focal fatty change within the superior aspect of the L1 
vertebral body.  Marrow signal characteristics were otherwise 
normal throughout.  Intervertebral heights and alignments 
were preserved.  Mild osteoarthritic changes involved the 
bilateral L3-4 and L5-S1 facet joints.  The conclusion was of 
no overt disc herniation; L3-4 degenerative disc disease with 
asymmetric disc bulge; mild degenerative disc disease of T12-
L1 and L4-5; and osteoarthritic changes of the bilateral L3-4 
and L5-S1 facet joints.

March 1994 entries reported that the appellant continued to 
complain of back pain.  It was noted that an MRI and bone 
scan were negative.  It was also reported that no spinal 
pathology was present and physical therapy was recommended.  
A MEB reported that motor was 5/5, sensation was intact, 
cranial nerves were intact to examination, and gait was 
normal.  The final diagnosis/recommendation was of chronic 
low back pain secondary to degenerative disc disease, with no 
evidence of herniated disc or radiculopathy or myelopathy, 
and of no surgical lesion present.  Prognosis was most likely 
good with continued physical therapy, although a possible 
problem with intermittent low back pain was noted which could 
limit the appellants ability to perform heavy lifting or 
vigorous physical activities.  There was no evidence of 
radiculopathy or myelopathy and physical therapy exercises 
for strengthening and flexibility of his back and abdominal 
muscles was recommended.  

An April 1994 military treatment entry reported that the 
appellant was there for an MEB consultation for his left 
shoulder, left elbow and left ankle.  He reported shoulder 
pain with any range of motion and on pushing or pulling and 
left elbow pain with mild activities.  He denied stiffness or 
swelling of his elbow.  However, he reported swelling of his 
left ankle with any walking since his March 1991 injury.  
Physical examination revealed a positive impingement sign of 
his left shoulder, no swelling of his left elbow, and no 
swelling or lateral instability of his left ankle.  The 
impression was left subacromial bursitis, and status post 
left olecranon bursitis and chronic pain of the left ankle 
status post sprain.  X-rays revealed small osteophytes at the 
inferior aspect of the AC joint without significant 
degenerative changes.  The shoulder was otherwise 
unremarkable without abnormality of the left glenohumeral 
joint or humeral head seen.  X-ray of his left ankle revealed 
no significant bone or joint abnormality.  X-rays of his left 
elbow revealed a spur identified at the triceps attachment 
site on the olecranon, but the elbow was otherwise 
unremarkable.

A July 1994 statement from the appellants chiropractor Dr. 
Schultz was submitted.  Dr. Schultz reported that he treated 
the appellant from November 1992 to December 1994 [sic] for a 
low back problem.  He reported that he again began treating 
the appellant in February 1994.  He expressed the opinion 
that the appellant would continue to have problems with his 
neck and back intermittently based on activity, such as 
bending, lifting, stooping, squatting and twisting.  He also 
reported that the problem that the appellant demonstrated in 
his spine was permanent in nature.

May 1994 and July 1994 VA treatment entries reported that the 
appellant claimed that he was a Desert Storm veteran and had 
numerous complaints including joint aches.  The diagnostic 
impressions were of multiple complaints and of Gulf War 
syndrome.  A urinalysis and blood test were indicated. 

An August 1994 Physical Evaluation Board found that the 
appellants chronic low back pain secondary to degenerative 
disc disease, was incurred or aggravated while entitled to 
basic pay in the line of duty.

August 1994 VA radiology diagnostic reports indicated that x-
rays of the appellants knees revealed only traces of 
posterior superior patellar hypertrophic spurring.  Small 
right knee joint effusion was suggested from lateral view, 
but was otherwise negative.  The knee joint space was without 
visible narrowing of significance.  The impression was of 
minimal degenerative type changes with small right effusion.  
Otherwise negative.  X-rays of the lumbar spine revealed 
moderate scoliosis with apex right at the thoracolumbar 
junction, and apex left at L4-5.  A small component of 
anterolateral bony hypertrophic spurring about a slightly 
narrowed L3-4 space was shown.  There was no fracture, 
spondylolisthesis or bony destructive abnormality.  There was 
probable mild left L5-S1 facet joint hypertrophy.  The 
impression was scoliosis and minimal degenerative type 
changes as noted.  Otherwise unremarkable.

A September 1994 treatment entry reported that the appellant 
complained of lower and upper back pain and bilateral knee 
pain of 1 to 2 years duration.  X-rays of his knees revealed 
minimal degenerative changes with small right effusion.  X-
ray of his lumbar spine revealed minimal degenerative 
changes.  The impression was that the pain did not appear to 
be orthopedic in origin and that rheumatologic etiology must 
be considered.

An October 1994 military treatment entry reported that the 
appellant complained of back and knee pain.  X-rays revealed 
minimal degenerative changes of the knees, and scoliosis and 
minimal degenerative changes of the back.

A Persian Gulf Illness Examination was conducted in November 
1994.  The appellant reported a history of swollen or painful 
joints, broken bones, arthritis, rheumatism or bursitis, 
lameness, recurrent back pain, and foot trouble.  Examination 
revealed a normal musculoskeletal system with the exception 
of weakness in the appellants upper and lower extremities.  
A Rheumatology examination was also conducted.  The appellant 
complained of low back, knee, and elbow pain.  The appellant 
had full range of motion of his left shoulder with pain on 
abduction; full range of motion of his left elbow with full 
grips of his hands; full range of motion of his neck with 
pain; and full range of motion of his spine with slight 
tenderness at the T-L junction and low lumbar region.  He 
also had full range of motion of his hips, and trace crepitus 
in his knees bilaterally.  He had 1+ soft tissue swelling of 
his left ankle with no joint effusion.  The examiners 
impression was of left shoulder impingement syndrome; post 
traumatic left ankle; low back syndrome; left triceps 
tenderination [sic]- mild, chronic.  A hospitalization 
summary indicated that discharge diagnoses included 
fibromyalgia and low back syndrome.

A Persian Gulf Clinical Assessment form indicated that the 
appellants primary diagnosis was fibromyalgia.  Secondary 
diagnoses included positional OSA, IBS, chronic daily 
headaches, low back syndrome, BPH with prostadymia, sleep 
state misperception, and deconditioning.  The health care 
provider checked that he was uncertain whether the conditions 
were Persian Gulf related, and that he considered the 
examination normal.  He checked that the diagnosis did not 
explain the appellants symptoms. 

A VA examination was conducted in February 1995.  The 
appellant complained of neck and upper back pain.  He also 
claimed that his knees and hips bothered him.  He also 
reported left ankle, left elbow, and left shoulder pains.  
The examiner observed that the appellants posture was erect 
and his gait was normal.  He had a small linear scar on his 
left elbow, olecranon side.  There was no swelling of the 
joints of his shoulders, elbows, hands, knees, ankles or 
toes.  He had normal spina curvature.  There was no muscular 
atrophy of the upper or lower extremities.  Range of motion 
of axial and appendicular skeleton was within normal limits.  
The appellant demonstrated some stiffness of the lower back 
on standing from a bending position.  The examiner diagnosed 
a history of joint pain of the knees, hips, left ankle, left 
elbow, and left shoulder; a history of surgery of the left 
elbow for spur, and arthroscopic surgery of the left ankle.

An April 1995 Keesler military treatment entry reported that 
the appellant was treated at the rheumatology clinic.  He 
claimed that his left shoulder pain increased in severity 
with work.  He also reported numbness and tingling in his 
hands bilaterally.  He claimed that the pain improved with 
physical therapy, but increased again with work.  He reported 
that he did not have pain when he did not work.  The examiner 
assessed tenderness of the left lateral shoulder with pain on 
full range of motion.  The appellants grip was firm.  His 
sensation was intact.  He had left medial knee tenderness and 
right knee crepitus.  The examiner provided a note for the 
appellants employer requesting the he be allowed to decrease 
activities involving his left shoulder.

Treatment records from the Community Medical Center, dated in 
May 1995, reported that the appellant was referred for 
assessment of symptoms, including joint pain status post Gulf 
Storm. 

A June 1995 statement from the appellants wife was 
submitted.  She reported that the appellant had numerous 
musculoskeletal problems and that since service he had a 
permanent limp, wore an ankle brace, and used a wedge in his 
shoe.  She claimed that if he did any walking he used a cane.  
She reported that he complained of back pain for which he 
used heating pads and wore a brace.  In an August 1995 
statement, she reported that the appellant had been diagnosed 
as having DJD in both knees.  She attributed his degenerative 
joint disease to an injury in service when a tire exploded.  
She also reported that the appellant injured his left elbow 
and shoulder at the time of the explosion.

At his February 1996 hearing on appeal, the appellant 
testified that he first began having back problems in the 
Persian Gulf.  He claimed that he injured his back in July 
1992 lifting tents and that his neck began to hurt then.  He 
reported pain and stiffness in his neck.  He denied any 
specific incidents during service that would have caused 
injury to his neck other than [j]ust the rough riding in 
the desert.  He also testified that he had similar pain in 
his other joints.  He indicated that he injured his left 
shoulder and elbow when a tire blew up.  He claimed that he 
had swelling, redness, and stiffness post surgery for 
excision of a bone spur.  He also reported that he had been 
diagnosed with impingement syndrome in his shoulder and 
received cortisone shots.  He testified regarding various 
joint pain.  He claimed to have a dull aching pain in his 
knees and hip that never goes away.  He testified that both 
knees were giving him problems during the tire explosion and 
that he was supposed to have a follow up appointment, but 
never did.   

An April 1997 VA cervical spine x-ray reported that multiple 
views revealed marked narrowing of the C5-C7 disc spaces.  
There was no evidence of fracture or dislocation.  The 
foramina were unremarkable with no ostoblacti or ostolytic 
lesions visualized.  The impression was marked degenerative 
disc disease of C5-C7.

A CT of the cervical spine without contrast was conducted 
after the appellant complained of a new pain and numbness 
in his upper extremities.  The impression was no evidence of 
spinal stenosis at any level; posterior osteophytes 
protruding into the neural foramen at the C3 level; and 
posterior osteophytes at the C6 level, apparently narrowing 
the neural foramina bilaterally.  

A VA joints examination was conducted in October 1997.  The 
appellants claims folder was reviewed, and a multitude of 
claims were noted.  Overall, he had complaints including 
joint pain, neck pain, left shoulder pain, left elbow pain, 
upper back pain, knee and foot trouble.  Physical examination 
revealed that the appellant moved about with a slight limp on 
the left.  He had pain on extremes of motion of the neck with 
bilateral paracervical spasm.  Examination of his left 
shoulder revealed complaints of pain from 120 to 180 degrees 
of motion.  He had a positive impingement sign and left 
shoulder crepitation on passive range of motion testing.  He 
had a well-healed surgical scar over the posterior aspect of 
his left elbow.  He had tenderness to palpation over the 
distal triceps attachment with full supination and pronation 
of the forearm.  He had increased elbow pain with the 
shoulder flexed to 90 degrees and the elbow fully extended 
with the arm being internally rotated.  Examination of his 
back revealed that he was able to stand erect.  There was no 
spasm or tenderness of the back noted.  On range of motion 
testing of the back, he had 70 degrees of flexion and 30 
degrees of extension with complaints of pain on motion.  He 
had 30 degrees of right lateral bending and 20 degrees of 
left lateral bending.  He had complaints of pain on motion, 
greater on the left.  He had 30 degrees right and left 
lateral rotation with complaints of pain on motion.  Limb 
lengths were measured and there was noted to be ½ inch of 
shortening on the right.  Examination of his right knee 
revealed 0 to 130 degrees range of motion.  He had complaints 
of back pain with movement of his right leg.  There was no 
knee pain on range of motion testing.  He did have rather 
definite patellofemoral crepitation on range of motion 
testing.  No definite swelling was noted.  He had tenderness 
to palpation about the patellofemoral and with patellar 
compression.  He also had a rather marked tenderness to 
palpation over the area of the medial joint line and over the 
anserine bursa.  No ligament instability was noted.  A rather 
generalized swelling about the left ankle was observed.  He 
had 10 degrees of dorsiflexion and 40 degrees of plantar 
flexion.  He had tenderness to palpation over the lateral 
aspect of the ankle.  No instability was noted.  He was able 
to heel and toe walk, although he had some balance problems 
with heel walking.  He could only squat ½ way down secondary 
to complaints of left knee pain and limitation of motion.  No 
measurable atrophy of the quads or calves was noted.

X-rays of his neck, left shoulder, upper and lower back, and 
knees were not obtained at this time, as he had previous 
documentation of degenerative changes of these areas.  
However, x-rays of his left elbow, AP, pelvis and left ankle 
were requested, and no bony abnormalities were indicated.

The examiners impression was:
1.  Degenerative disease of cervical spine;
2.  History of left shoulder injury with 
impingement syndrome  degenerative changes;
3.  History of injury of left elbow with left 
triceps tendinitis with olecranon spur -  
status post excision of olecranon bursa and 
excision of bone spur;
4.  Degenerative disc disease and arthritis 
changes of back with L3-4 disc bulge.  
Service-connected for residuals of back strain 
with degenerative disc disease T12-L1, L3-4 
and L4-5;
5.  Bilateral knee injuries by history  
records indicate prior x-ray evidence of 
minimal degenerative type changes.  Status 
post left knee arthroscopy;
6.  Post traumatic changes left ankle  status 
post arthroscopy.  Service-connected residuals 
of left ankle sprain with synovitis.

A VA general medical examination was conducted in November 
1997.  The appellant complained of a history of pain in most 
joints especially in his left shoulder, elbow and ankle, and 
in his knees, neck, and lower back.  He indicated that most 
of these aches and pains occurred after injury from an 
explosion and other injuries.  The examiner observed that the 
appellant used a walking cane for balance because of joint 
pain of the lower extremity, as well as, due to his problem 
with double vision at times.  The examiner deferred to 
orthopedic and C&P evaluation.

9.  Entitlement to service connection for a musculoskeletal 
disability, including joint pain, shoulder impingement, 
bursitis, lumbalgia, fibromyalgia, residuals of a left elbow 
injury, knee pain, upper back pain, and left triceps 
tendonitis, as due to an undiagnosed illness.

The Board notes that the appellant is service-connected for 
residuals of a left ankle sprain and back strain with 
degenerative disc disease at T12-L1, L3-L4, and L4-L5.  

After reviewing the evidence of record, the Board finds that 
service connection for left elbow disability is warranted, but 
nor for any other musculoskeletal disability.  The service 
medical records show trauma to the elbow in April 1991.  
Thereafter, there is no reference to the elbow until August 
1992, when findings consistent with traumatic injury to the 
elbow were observed in the form of chronic olecranon bursitis 
and an olecranon spur.  When the appellant underwent VA 
examination in 1997, the examiner linked chronic left shoulder 
disability to prior injury.  With application of the benefit 
of the doubt rule, service connection for residuals of left 
elbow injury is in order.

With respect to the left shoulder disability, the Board finds 
insufficient evidence to link such disability to service. When 
the appellant was treated for left shoulder bursitis in 
service, he reported that the shoulder had been painful for 
many years.  He also reported that there had not been 
antecedent in-service injury.  When he underwent VA 
examination in 1997, the examiner linked the chronic 
disability to previous injury, but not specifically to in-
service injury, and the Board finds no such linkage else where 
in the medical record.  Based on the in-service history 
provided by the appellant, the left shoulder bursitis had 
clearly and unmistakably pre-existed service.  Review of the 
voluminous record does not show in-service aggravation.

As to the other musculoskeletal complaints, as was mentioned 
previously, many are manifestations of psychiatric disorder, 
while others are not shown by the medical evidence to be 
related to service.  

With respect to the appellants allegation that he suffers 
from an undiagnosed disability that had its onset in the 
Persian Gulf, the Board again notes that the symptomatology 
of which the appellant has complained has not resulted in a 
disability which can be said to be undiagnosed.  
Treatment records reflect diagnoses of arthralgia, bursitis, 
lumbalgia, fibromyalgia, degenerative arthritis, synovitis, 
myositis, degenerative disc disease, osteoarthritic changes, 
scoliosis, and impingement syndrome, none of which have been 
related to service (as discussed above).  Since there is of 
record medical evidence attributing the appellants 
musculoskeletal complaints to clinically diagnosed disorders, 
the requirements for entitlement to service connection under 
38 C.F.R. § 3.317 have not been met.  In view of the 
existence of known medical diagnoses to which the veterans 
complaints have been attributed, his service connection claim 
under 38 C.F.R. §3.317 is rendered not plausible and may also 
be viewed as not well-grounded.  Again, even if this claim 
were not discussed in the context of a well-grounded claim, a 
denial would nevertheless be in order in view of the failure 
to meet the requirements of the applicable regulation.  
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

The general contentions of record regarding the appellants 
musculoskeletal complaints are of insufficient probative 
value so as to be dispositive of the issue presented on 
appeal.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

VARO fulfilled its obligation under section 5103(a) in its 
Statement and Supplemental Statements of the Case, in which 
the appellant was informed that the reason for the denial of 
his claim was that competent evidence indicating that a 
chronic musculoskeletal disability was incurred or aggravated 
during service, or as a result of an undiagnosed illness, was 
not of record.  Additionally, by this decision, the Board is 
informing the appellant of what is necessary to make his claim 
well grounded.


DENTAL

An April 1991 dental examination reported that no dental 
conditions were considered to have been incurred or 
aggravated during a period of active duty, or authorized for 
follow-up care.

A Persian Gulf Illness Examination was conducted in November 
1994.  The appellant complained of gingival bleeding and gum 
recession.  He claimed that he had no problems until he 
returned from the Gulf.  A dental examination was conducted.  
The impression was adult moderate periodontitis consistent 
with local factors; and a salivary stone.  A periodontal 
evaluation and oral surgery were recommended for removal of 
the stone by a civilian dentist.

A VA examination was conducted in February 1995.  The 
appellant complained of earaches in both ears, for which he 
reported that he sought treatment at the ENT clinic and was 
told that it could be from his jaw.  He claimed that he had 
hearing loss in both ears and tinnitus in his right ear.  The 
examiner observed that both tympanic membranes were intact 
and glistening.  No congestion or exudates were observed, and 
his hearing was grossly normal.  The examiner merely 
diagnosed a history of earaches, tinnitus, and hearing loss.

An April 1995 entry reported that the appellant complained of 
pain in his right ear and tinnitus following a tire explosion 
in March 1991.  His ears were described as normal.  There 
were no complaints regarding the appellants nose.  A 
salivary stone on the right Whartons duct with fair to poor 
dentition was observed.  The impression was tinnitus with 
normal ABR, mild to moderate sensorineural hearing loss AU 
and TMJ syndrome.  

A June 1995 statement from the appellants wife was 
submitted.  She claimed that the appellant had earaches 
following service without relief or diagnosis until his VA 
ENT diagnosis of TMJ syndrome in April 1995.  

A VA ear disease examination was conducted in October 1997.  
There was no active ear disease present.  Examination of the 
appellants nose and oral cavity was normal.  The examiner 
diagnosed bilateral hearing loss, constant tinnitus 
bilaterally secondary to diagnosis #1, chronic derangement of 
the temporomandibular joints with referred ear pain, and 
obstructive sleep apnea.

A VA dental and oral examination was also conducted in 
October 1997.  The appellant presented with complaints of 
periodontal disease, a lump under his tongue and painful jaw 
joints.  He pointed to an area approximately 5 cm. inferior 
to the temporomandibular joints in the area of the medial 
aspect of the masseter muscle when he referred to painful jaw 
joints.  The appellant spoke with a halting repetitive 
slurred speech.  The examiner observed that the appellant had 
no functional impairment.  He was missing teeth #16 and #19 
and had adequate teeth to masticate food and replacement was 
not indicated.  His mouth opening was approximately 30 mm. 
with lateral excursions within normal limits.  He evidenced 
no pain during wide opening, but with left lateral excursion, 
a popping noise occurred.  His mandibular left molar was 
mobile and would probably require removal due to advanced 
periodontal disease.  The examiner reported that the 
appellant had advanced generalized periodontitis which had 
been neglected.  The examiner diagnosed teeth loss as 
described and neglected dentition which would probably result 
in further loss of teeth.  There was no temporomandibular 
joint disease appreciated.

10.  Entitlement to a dental disability, including 
temporomandibular joint pain, gum loss, periodonitis, and 
salivary stone as due to an undiagnosed illness.

Regulations applicable to the establishment of service 
connection for dental disabilities may be found at 38 C.F.R. 
§§ 3.381 and 3.382.  

(a)  Requirements.  Service connection for dental 
disabilities will be established by service 
records, documentary evidence in the form of 
reports of examinations (dental or physical), duly 
certified statements of dentists or physicians, or 
certified statements of fact from two or more 
disinterested parties.  The disability must be 
shown to have been incurred in or aggravated by 
service as provided in this section.  Statements 
certified by dentists or physicians must give the 
claimant's full name, the date he or she was first 
examined or treated, the date of subsequent 
treatments, if any, and contain a complete and 
detailed statement of the symptoms observed and 
diagnosis made. The name or number of all defective 
or missing teeth noted and the character and extent 
of any pathological condition of the investing 
tissues observed should be included. If exact dates 
cannot be given, an approximate date may be used. 
Certified statements from disinterested parties 
must show the circumstances under which knowledge 
of the claimant's disability was obtained and as 
far as possible describe the symptoms and location 
of the disability observed.

38 § C.F.R. 3.382(a) (1998).

However, there are limitations to service connection for 
dental disabilities.  For example, salivary deposits is a 
type of routine dental condition which has no relation to 
service.  38 C.F.R. § 3.382(c) (1998).  Gingivitis is also 
not considered a disease entity and is not ratable.  
38 C.F.R. § 3.382 (c) (1998).  Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis are 
not considered disabling conditions for compensation 
purposes, and may be considered service-connected solely for 
the purpose of determining entitlement to VA dental 
treatment. 38 C.F.R. § 4.149 (1998).

Medical records reveal that the appellant has advanced 
periodontal disease which has been neglected and a salivary 
stone, neither of which are, however, disease entities that 
are subject to service connection for compensation purposes. 
38 C.F.R. § 3.382(c).  Although service connection may be 
granted for the limited purpose of obtaining one-time 
outpatient dental treatment for periodontal disease, the 
veteran has not claimed eligibility for such treatment. 38 
C.F.R. §§ 4.149, 17.161.  The United States Court of Veterans 
Appeals (the Court) has held that where the law and not the 
facts are dispositive, a claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  The Board has determined that 
because VA regulations preclude service connection for 
compensation purposes, his claim of entitlement to service 
connection for periodontal disease and a salivary stone lacks 
legal merit and must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

With respect to the appellants allegation that he suffers 
from an undiagnosed disability that had its onset in the 
Persian Gulf, the Board notes that the symptomatology of 
which the appellant has complained has not resulted in a 
disability which can be said to be undiagnosed.  To the 
contrary, treatment records reflect diagnoses of periodonitis 
and a salivary stone, neither of which have been related to 
service.  Since there is of record medical evidence 
attributing the appellants dental complaints to clinically 
diagnosed disorders, the requirements for entitlement to 
service connection under 38 C.F.R. § 3.317 have not been met, 
and his service connection claim under 38 C.F.R. §3.317 is 
rendered not plausible and may also be viewed as not well-
grounded.  Even if this claim were not discussed in the 
context of a well-grounded claim, a denial would nevertheless 
be in order in view of the failure to meet the requirements 
of the applicable regulation.  Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994).

Regarding the appellants claim for service connection for 
temporomandibular joint disorder, review of the service 
medical and dental records shows that he did not manifest 
this disorder while he was on active duty.  He was afforded a 
dental examination in April 1991 which was negative for any 
findings referable to temporomandibular joint disease with no 
complaints or findings of temporomandibular joint disease 
until April 1995, 4 years after the appellants military 
separation, with no appreciable temporomandibular joint 
disease found on dental and oral examination in October 1997.  
Since there is no objective medical evidence to establish 
that the appellant currently has a hearing loss that 
originated or was aggravated during service, the Board finds 
that the claim presented is not well grounded.  Rabideau v. 
Derwinski, 2 Vet.App 141, 143 (1992) (lack of evidence of the 
claimed disability related to in-service incurrence or 
aggravation).  Therefore, VAs duty to assist the appellant 
in the development of his claim is not for application.

The general contentions of record regarding the appellants 
dental complaints are of insufficient probative value so as 
to be dispositive of the issue presented on appeal.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

VARO fulfilled its obligation under section 5103(a) in its 
Statement and Supplemental Statements of the Case, in which 
the appellant was informed that the reason for the denial of 
his claim was that competent evidence indicating that a dental 
disability was incurred or aggravated during service, or as a 
result of an undiagnosed illness, was not of record.  
Additionally, by this decision, the Board is informing the 
appellant of what is necessary to make his claim well 
grounded.

INCREASED RATINGS

Initially the Board finds that the appellant has satisfied his 
statutory burden of submitting evidence which is sufficient to 
justify a belief that his claim for increased ratings are 
"well-grounded."  38 U.S.C.A. § 5107(a) (West 1991) and Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).  It is also clear that the 
appellant's claim for an increased rating for tinnitus has 
been adequately developed for appellate review purposes by 
VARO, and that the Board may therefore proceed to disposition 
of that issue. 

In evaluating the appellant's request for increased ratings, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1997).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1997) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (1997) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

The Board notes that in assigning an appropriate rating, the 
policy against pyramiding of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  In other words, while 
several diagnostic codes may apply in the instant case, the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity.  
Brady v. Brown, 4 Vet.App. 203, 206 (1993).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1997).  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1997).

Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling.

The record reveals that the appellant is service-connected for 
tinnitus in his right ear which originally manifested during 
service.

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire relevant medical 
history. 38 C.F.R. § 4.1 (1995); Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

The appellant's tinnitus is rated under 38 C.F.R. §§ 4.87a, 
4.124a Diagnostic Codes 6260, 8046 (1998).  Diagnostic Code 
6260 provides that persistent tinnitus as a symptom of head 
injury, concussion or acoustic trauma warrants a 10 percent 
disability rating.  38 C.F.R. § 4.87a Diagnostic Code 6260 
(1998).  Purely subjective complaints such as headache, 
dizziness, tinnitus, insomnia and irritability, recognized as 
symptomatic of a properly diagnosed cerebral 
arteriosclerosis, will be rated 10 percent and no more under 
diagnostic code 9305.  38 C.F.R. § 4.124a Diagnostic Code 
8046 (1998).  This 10 percent rating will not be combined 
with any other rating for a disability due to cerebral or 
generalized arteriosclerosis.  Ratings in excess of 10 
percent for cerebral arteriosclerosis under diagnostic code 
9305 are not assignable in the absence of a diagnosis of 
multi-infarct dementia with cerebral arteriosclerosis.  It is 
noted that the rating under Diagnostic Code 8046 applies only 
when the diagnosis of cerebral arteriosclerosis is 
substantiated by the entire clinical picture, and not solely 
on findings of retinal arteriosclerosis. 

After having reviewed the pertinent medical evidence of 
record, the Board finds that the appellant has complaints of 
constant tinnitus, and concludes that he is receiving the 
maximum 10 percent warranted under the appropriate diagnostic 
codes.  There are no exceptional or unusual factors in this 
case that render impractical the application of the regular 
schedular standards. 

The preponderance of the evidence is against the appellant's 
claim for an increased rating for service-connected tinnitus.


ORDER

Service connection for left elbow disability is granted.

Having found the claim for entitlement to service connection 
for bilateral hearing loss not well grounded, the appeal is 
denied.

Having found the claim for entitlement to service connection 
for earaches not well grounded, the appeal is denied.

Having found the claim for entitlement to service connection 
for a skin disorder not well grounded, the appeal is denied.

Having found the claim for entitlement to service connection 
for an eye disability not well grounded, the appeal is 
denied.

Having found the claim for entitlement to service connection 
for a respiratory disability not well grounded, the appeal is 
denied.

Having found the claim for entitlement to service connection 
for a neurological or psychiatric disability not well 
grounded, the appeal is denied.

Having found the claim for entitlement to service connection 
for a cardiovascular disability not well grounded, the appeal 
is denied.

Having found the claim for entitlement to service connection 
for a genitourinary disability not well grounded, the appeal 
is denied.

Having found the claim for entitlement to service connection 
for a musculoskeletal disability (other than that of the left 
elbow) not well grounded, the appeal is denied.

Having found the claim for entitlement to service connection 
for a dental disability not well grounded, the appeal is 
denied.

An increased rating for service-connected tinnitus is denied.



REMAND

With respect to the claim for service connection for 
gastrointestinal disability, the appellants service medical 
records show complaints of indigestion in 1991.  He claims 
that his gastrointestinal symptoms started during this period 
of active service, but chronic gastrointestinal disabilities 
were not shown medically until about three years later.  
These disabilities include gastroesophageal reflux, gastritis 
and duodenitis.  The Board requires medical opinion as to 
whether any of these disorders began in service.

With respect to the left ankle and back claims, the Board 
notes that, in rating musculoskeletal disabilities, 38 C.F.R. 
§ 4.40 (regarding functional loss due to pain) must be 
considered apart from and in addition to the appropriate 
Diagnostic Code(s) in the VA Schedule for Rating 
Disabilities.  See DeLuca v. Brown, 8 Vet.App. 202, at 204-
206, 208 (1995).  In light of the appellants complaints of 
pain, the Board finds that further development of the 
evidence is necessary.  Hyder v. Derwinski, 1 Vet. App. 22 
(1991).  Accordingly, VA examination of the service-connected 
disabilities should be scheduled.  

The Board finds that the appellants claim for a total rating 
based upon individual unemployability is inextricably 
intertwined with the issues of increased ratings for his 
service-connected residuals of left ankle sprain and back 
strain.  Harris v. Derwinski, 1 Vet.App. 180 (1991).

Accordingly, in view of the requirements set forth in Deluca 
and Harris, the case is REMANDED to VARO for the following 
actions:

1.  The appellant should be scheduled for 
VA examination, to include orthopedic and 
neurological evaluations, to determine 
the current extent of his service-
connected residuals of injuries to the 
left ankle and back, with due 
consideration given to his subjective 
complaints of pain.  Additional x-rays 
and/or other diagnostic studies should be 
performed, as deemed appropriate by the 
examiners.  The examiner must provide a 
thorough description of the appellants 
service-connected disabilities, including 
complete ranges of both active and 
passive motion of all associated limbs 
and joints.  In addition, the examiners 
must render objective clinical findings 
concerning the severity of the 
appellants service-connected 
disabilities, to include observations of 
pain on motion, swelling, deformity, 
atrophy of disuse, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any.  
The examination report should reconcile 
the appellants subjective complaints of 
pain with the objective findings on 
examination.  A complete rationale for 
all opinions expressed must be provided.  
The examiner report should then be 
associated with the appellants claims 
folder.

2.  The appellant should be scheduled for 
VA examination by a gastroenterology 
specialist.  The examiner is requested to 
identify all gastrointestinal disorders 
present, following careful review of the 
record and examination of the veteran.  
The examiner is then requested to answer 
the following question:  Which of the 
identified gastrointestinal disorders 
currently shown is at least as likely as 
not to have begun in service?  The 
rationale for opinion should be set 
forth.  The claims file must be made 
available to the examiner.

3.  Following completion of the 
foregoing, VARO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If the development is 
incomplete, including if the requested 
examinations do not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

3.  VARO should readjudicate the issues 
on appeal with consideration of the 
additional evidence.  The claim should be 
adjudicated on the basis of all the 
evidence of record, and all applicable 
laws, regulations, and case law, and, if 
VARO continues to deny the appellants 
claim, furnish him and his representative 
an appropriate supplemental statement of 
the case.  They should be afforded an 
opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

After the above development has been completed, and if the 
claim remains denied, the case should be returned to the 
Board after compliance with all requisite appellate 
procedure.  In particular, the provisions of 38 C.F.R. § 4.40 
(1998), as described by the Court in DeLuca, 8 Vet.App, at 
204, 205 and 208, must be considered and reasons and bases 
must be stated with respect to the decision pertaining to 
that issue.  The purpose of the REMAND is to procure 
clarifying data.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.
	(CONTINUED ON NEXT PAGE)



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1996).



- 2 -
